Exhibit 10.4

HAWK ACQUISITION SUB, INC.

(to be merged with and into H. J. HEINZ COMPANY)

$3,100,000,000

4.25% Second Lien Senior Secured Notes due 2020

Purchase Agreement

March 22, 2013

Wells Fargo Securities, LLC

J.P. Morgan Securities LLC

as Representatives of the

several Initial Purchasers listed

in Schedule 1 hereto

c/o Wells Fargo Securities, LLC

550 South Tyron Street

Charlotte, NC 28202-4200

Ladies and Gentlemen:

Hawk Acquisition Sub, Inc., a Pennsylvania corporation (“Merger Sub”), which is
an indirect wholly owned subsidiary of Hawk Acquisition Holding Corporation, a
Delaware corporation (“Parent”) an entity formed by 3G Capital Partners Ltd.
(“3G Capital” and Berkshire Hathaway Inc. (“Berkshire”), to be merged with and
into H. J. Heinz Company, a Pennsylvania corporation (the “Company”) as of the
Escrow Release Date (as defined below), proposes, subject to the terms and
conditions stated herein, to issue and sell to the several initial purchasers
listed in Schedule 1 hereto (the “Initial Purchasers”), for whom you are acting
as representatives (the “Representatives”), $3,100,000,000 principal amount of
its 4.25% Second Lien Senior Secured Notes due 2020 (the “Securities”). The
Securities will be issued pursuant to an Indenture to be dated as of April 1,
2013 (the “Indenture”) among Merger Sub, Hawk Acquisition Intermediate
Corporation II, a Delaware corporation (“Holdings”), as a guarantor, and Wells
Fargo Bank, National Association, as trustee (the “Trustee”) and as collateral
agent (the “Collateral Agent”), as supplemented by a supplemental indenture to
be dated as of the Escrow Release Date (the “Supplemental Indenture”) and
entered into by the Company and the guarantors listed on Schedule 2 hereto
(together with Holdings, the “Guarantors”), and will be guaranteed on a senior
secured second priority basis by each of the Guarantors (the “Guarantees”).

Upon the Escrow Release Date, the Securities and the Guarantees will be secured
by a second-priority lien, subject to certain Permitted Liens (as defined
below), on substantially all of the tangible and intangible assets of the
Company and the Guarantors, now owned or hereafter acquired by the Company or
any Guarantor, that secure borrowings under the New Credit Facilities (as
defined below) on a first-priority basis, subject to certain exceptions
described in the Indenture and the Collateral Documents (as defined below) (the
“Collateral”). The Collateral shall be described in: (a) with respect to
fee-owned real property that constitutes Collateral, the mortgages, deeds of
trust or deeds to secure debt (collectively, the “Mortgages”), (b) with respect
to personal property that constitutes Collateral, the Security Agreement to be
dated as of the Escrow Release Date and entered into by the Company and the
Guarantors (the “Security Agreement”) and (c) with respect to the grants of
security interest in registrations and/or applications for trademarks, patents
and copyrights (and exclusive licenses in any of the foregoing), in the Security
Agreement, each to be delivered to the Collateral Agent, granting a
second-priority security interest in the Collateral, subject to Permitted Liens,
for the benefit of the Collateral Agent, the Trustee and each holder of the
Securities and the successors and assigns of the foregoing. The term “Collateral
Documents” as used herein shall mean the Mortgages, the Security Agreement and
the Intellectual Property Security Agreement.

 

1



--------------------------------------------------------------------------------

The rights of the holders of the Securities with respect to the Collateral shall
be further governed by the Intercreditor Agreement to be dated as of the Escrow
Release Date, among the Company, the Guarantors, the Collateral Agent and the
collateral agent for the lenders under the New Credit Facilities (the
“Intercreditor Agreement”).

Parent, Merger Sub and the Company have entered into an Agreement and Plan of
Merger dated as of February 13, 2013 and amended as of March 4, 2013 (as so
amended, the “Merger Agreement”), pursuant to which Merger Sub will be merged
with and into the Company with the Company continuing as the surviving
corporation (the “Merger”). In connection with the consummation of the Merger,
the Company shall assume, all rights and obligations of Merger Sub under this
Agreement. For purposes of this Agreement, the term “Transactions” means,
collectively, the Merger and all other transactions related to the Merger,
including (i) the contribution of approximately $4,120 million in common equity
by 3G Capital, the contribution of approximately $12,120 million in equity
composed of approximately $4,120 million in common equity and approximately
$8,000 million in preferred equity by Berkshire, which will be contributed to
Parent in return for common equity and preferred equity, as applicable, of
Parent (the “Equity Contribution”), (ii) entry into a new senior secured
revolving credit facility (the “New Revolving Credit Facility”) and entry into a
new senior secured term loan facility (the “New Term Loan Facility” and,
together with the New Revolving Credit Facility, the “New Credit Facilities”) of
the Company and the Guarantors, together with any other documents, agreements or
instruments delivered in connection therewith (collectively the “New Credit
Facilities Documentation”) and (iii) the Refinancing (as defined below).

The Securities will be issued by Merger Sub and initially guaranteed by
Holdings. Upon the entering into of the Supplemental Indenture, the Company will
assume the obligations of Merger Sub under the Securities and the Securities
will be guaranteed on a senior secured second priority basis by each of the
Guarantors.

On or prior to the Closing Date, Merger Sub will enter into a customary escrow
agreement, as contemplated by the Time of Sale Information and the Offering
Memorandum, by and among Holdings, Merger Sub, the Trustee, the Escrow Agent (as
defined below) and the Intermediary (as defined in the Escrow Agreement) (the
“Escrow Agreement”), and will deposit in cash into an escrow account (the
“Escrow Account”) with Wells Fargo Bank, National Association, as escrow agent
(the “Escrow Agent”), (a) the proceeds of the offering of the Securities (the
“Proceeds”), (b) an additional $32,937,500.00 (the “Additional Escrow Amount”
and, together with the Proceeds, the “Escrow Funds”) (which will be an amount
equal to interest payable on the Securities through July 1, 2013, subject to
monthly extensions until March 18, 2014 as described in the Escrow Agreement,
such that the Escrow Funds are in an amount sufficient to redeem the Securities
at a redemption price equal to 100% of the issue price of the Securities, plus
accrued and unpaid interest from and including the Closing Date to, but
excluding, the redemption date. Merger Sub will also deposit cash into the
Escrow Account for the estimated fees and expenses of the Escrow Agent as
provided in the Escrow Agreement (the “Escrow Agent Amount”). If (i) the Escrow
Conditions (as defined in the Escrow Agreement) shall not have been fulfilled by
March 18, 2014, (ii) the Escrow Agent shall not have received the Officers’
Certificate described in the Escrow Agreement by March 18, 2014 or (iii) in the
case of certain other circumstances, described in the Escrow Agreement,
occurring prior to March 18, 2014, the Securities shall be mandatorily redeemed
(the “Special Mandatory Redemption” and the date of the Special Mandatory
Redemption, the “Special Mandatory Redemption Date”). The Escrow Agreement shall
provide that the Escrow Funds shall only be released pursuant to the terms of
the Escrow Agreement. If on or prior to July 1, 2013, subject to monthly
extensions until March 18, 2014 as described in the Escrow Agreement, the Escrow
Conditions are satisfied and the Escrow Agent receives the Officers’ Certificate
described under the Escrow Agreement, the Escrow Agent shall release the Escrow
Funds, less an amount equal to the Initial Purchasers’ Commission (as defined
below) minus any Reimbursement Amounts (as defined below) previously paid to the
Initial Purchasers by Merger Sub (the

 

2



--------------------------------------------------------------------------------

“Release Amount”), to or at the order of Merger Sub, and shall release an amount
equal to the Release Amount to the Representatives on behalf of the Initial
Purchasers (such release, the “Escrow Release”, and the date of such release,
the “Escrow Release Date”).

Concurrently with the consummation of the Merger, the Company and each Guarantor
(other than Holdings) will (i) enter into a joinder agreement to this Agreement,
the form of which is attached hereto as Exhibit A (the “Joinder Agreement”),
pursuant to which the Company and each other Guarantor (other than Holdings)
will become parties to this Agreement, (ii) enter into a joinder agreement to
the Registration Rights Agreement (as defined below) (the “Joinder to the
Registration Rights Agreement”), a form of which is attached to the Registration
Rights Agreement, pursuant to which the Company and each Guarantor (other than
Holdings) will become parties to the Registration Rights Agreement and
(iii) enter into the Supplemental Indenture, a form of which is attached to the
Indenture, pursuant to which the Company and each Guarantor (other than
Holdings) will become parties to the Indenture.

As described in the Time of Sale Information (as defined below) and the Offering
Memorandum (as defined below) under the caption “Use of Proceeds,” Merger Sub
and the Company intend to use the proceeds of the Equity Contribution, all
borrowings under the New Credit Facilities as of the Escrow Release Date and net
proceeds of the offering of the Securities (a) (i) to repay all indebtedness
under the Company’s or its subsidiaries’ Five Year Credit Agreement, dated as of
June 30, 2011, Three Year Credit Agreement, dated as of December 3, 2010,
Three-Year Credit Agreement, dated as of July 10, 2012, and Receivables Purchase
Agreement, dated as of June 12, 2009 (collectively, the “Existing Credit
Agreements”), and terminate the commitments thereunder, (ii) (A) to make a
change of control offer to repurchase the entire unpaid principal amount,
together with interest thereon, of its or its subsidiaries’ 5.350% Notes due
2013, 2.000% Notes due 2016, 1.500% Notes due 2017, 6.049% Dealer Remarketable
Securities due 2020, 3.125% Notes due 2021 and 2.850% Notes due 2022 and, to the
extent the Company’s consent solicitation seeking a waiver of the applicability
of the change of control provisions relating to the 7.125% Notes due 2039 as
applicable to the Transactions is unsuccessful, the 7.125% Notes due 2039 and
(B) to either (x) repurchase any and all tendered notes pursuant to a tender
offer and consent solicitation or otherwise, contingent upon the consummation of
the Acquisition, for the entire outstanding principal amount, together with
interest thereon, or (y) mandatorily redeem, contingent upon the consummation of
the Acquisition, the entire principal amount, together with interest thereon and
the applicable make-whole amount, of its or its subsidiaries’ 2.11% Guaranteed
Senior Notes, Series A, due May 26, 2014, 2.81% Guaranteed Senior Notes, Series
B, due May 26, 2016, 2.86% Guaranteed Senior Notes, Series E, due July 14, 2016,
3.53% Guaranteed Senior Notes, Series C, due May 26, 2018, 3.55% Guaranteed
Senior Notes, Series F, due July 14, 2018 and 4.23% Guaranteed Senior Notes,
Series D, due May 26, 2021 (the notes referred to in this clause (ii),
collectively, the “Refinanced Notes” and the transactions described in clauses
(i) and (ii), collectively, the “Refinancing”), (b) to fund the Transactions and
(c) to pay related fees and expenses. The Company’s or its subsidiaries’
Receivables Purchasing Agreement, dated April 5, 2012, 6.375% Debentures due
2028, 6.250% Notes due 2030 and 6.750% Guaranteed Notes due 2032, and such of
the Refinanced Notes that do not accept a change of control offer or tender for
redemption on or prior to the Closing Date (collectively, the “Rollover Notes”),
will remain outstanding; provided that to the extent any Refinanced Notes with a
final maturity prior to January 1, 2020 have not been accepted for purchase
pursuant to a tender offer and have not otherwise been retired on or prior to
the Escrow Release Date, the Company will call such Refinanced Notes for
redemption on the Escrow Release Date or otherwise reduce the amount of the New
Credit Facilities.

Notwithstanding anything in this Agreement to the contrary, the representations,
warranties and agreements of each of the Company and the Guarantors (other than
Holdings) contained in this Agreement shall not become effective until the
consummation of the Merger, at which time such representations, warranties and
agreements shall become effective as of the date hereof pursuant to the terms of
the Joinder Agreement.

 

3



--------------------------------------------------------------------------------

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom. The Company and the Guarantors have prepared a
preliminary offering memorandum dated March 14, 2013 (the “Preliminary Offering
Memorandum”) and will prepare an offering memorandum dated the date hereof (the
“Offering Memorandum”) setting forth information concerning Merger Sub, the
Company, the Guarantors, the Securities, the Guarantees and the Exchange
Securities (as defined herein). Copies of the Preliminary Offering Memorandum
have been, and copies of the Offering Memorandum will be, delivered by Merger
Sub and the Company to the Initial Purchasers pursuant to the terms of this
Agreement. Merger Sub and the Company hereby confirm that they have authorized
the use of the Preliminary Offering Memorandum, the other Time of Sale
Information (as defined below) and the Offering Memorandum in connection with
the offering and resale of the Securities by the Initial Purchasers in the
manner contemplated by this Agreement.

Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Preliminary Offering Memorandum. References herein to the
Preliminary Offering Memorandum, the Time of Sale Information and the Offering
Memorandum shall be deemed to refer to and include any document incorporated by
reference therein and any reference to “amend,” “amendment” or “supplement” with
respect to the Preliminary Offering Memorandum or the Offering Memorandum shall
be deemed to refer to and include any documents filed after such date and
incorporated by reference therein.

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), Merger Sub and the Company shall have prepared the following
information (collectively, the “Time of Sale Information”): the Preliminary
Offering Memorandum, as supplemented and amended by the written communications
listed on Annex A hereto.

The holders of the Securities (including the Initial Purchasers and their direct
and indirect transferees) will be entitled to the benefits of a registration
rights agreement as contemplated by the Time of Sale Information and the
Offering Memorandum (the “Registration Rights Agreement”) to be dated as of the
Closing Date by and among Holdings, Merger Sub and the Initial Purchasers,
pursuant to which Holdings, Merger Sub and, upon execution of the Joinder to the
Registration Rights Agreement, the Company and the Guarantors (other than
Holdings) will agree to file one or more registration statements with the
Securities and Exchange Commission (the “Commission”) providing for the
registration under the Securities Act of the Securities or the Exchange
Securities referred to (and as defined) in the Registration Rights Agreement.

Each of Holdings and Merger Sub hereby agrees, and, upon execution of the
Joinder Agreement, the Company and the Guarantors (other than Holdings) hereby
jointly and severally confirm their agreement, with the several Initial
Purchasers concerning the purchase and resale of the Securities, as follows:

1. Purchase and Resale of the Securities. (a) On the basis of the
representations, warranties and agreements set forth herein, Merger Sub agrees
to issue and sell the Securities to the several Initial Purchasers as provided
in this Agreement, and each Initial Purchaser, on the basis of the
representations, warranties and agreements set forth herein and subject to the
conditions set forth herein, agrees, severally and not jointly, to purchase from
Merger Sub the respective principal amount of the Securities set forth opposite
such Initial Purchaser’s name in Schedule 1 hereto at a price equal to 100% of
the principal amount thereof plus accrued interest, if any, from April 1, 2013
to the Closing Date (the “Purchase Price”). Upon satisfaction of the Escrow
Conditions on the Escrow Release Date, as compensation for the services

 

4



--------------------------------------------------------------------------------

rendered by the Initial Purchasers to Merger Sub in respect of the issuance and
sale of the Securities, Merger Sub, the Company and the Guarantors, jointly and
severally, agree to pay the Initial Purchasers a commission in the amount of
1.50% of the principal amount of the Securities issued on the Closing Date (the
“Initial Purchasers’ Commission”), with such Initial Purchasers’ Commission,
minus any Reimbursement Amounts previously paid to the Initial Purchasers by
Merger Sub, to be paid directly to the Representatives on behalf of the Initial
Purchasers by the Escrow Agent on the Escrow Release Date. Merger Sub will not
be obligated to deliver any of the Securities except upon payment for all the
Securities to be purchased as provided herein.

(b) Merger Sub understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) of Regulation D under the Securities Act (“Regulation D”);

(ii) neither it nor any person engaged by it has solicited offers for, or
offered or sold, and will not solicit offers for, or offer or sell, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act; and

(iii) neither it nor any person engaged by it has solicited offers for, or
offered or sold, and will not solicit offers for, or offer or sell, the
Securities as part of their initial offering except:

(A) within the United States to persons whom it reasonably believes to be QIBs
in transactions pursuant to Rule 144A under the Securities Act (“Rule 144A”) and
in connection with each such sale, it has taken or will take reasonable steps to
ensure that the purchaser of the Securities is aware that such sale is being
made in reliance on Rule 144A; or

(B) in accordance with the restrictions set forth in Annex C hereto.

(c) Each Initial Purchaser acknowledges and agrees that Merger Sub and, for
purposes of the “no registration” opinions to be delivered to the Initial
Purchasers pursuant to Section 6(f)(i) and Section 6(g), counsel for Merger Sub
and counsel for the Initial Purchasers, respectively, may rely upon the accuracy
of the representations and warranties of the Initial Purchasers, and compliance
by the Initial Purchasers with their agreements, contained in paragraph
(b) above (including Annex C hereto), and each Initial Purchaser hereby consents
to such reliance.

(d) Merger Sub, the Company and each of the Guarantors acknowledge and agree
that the Initial Purchasers may offer and sell Securities to or through any
affiliate of an Initial Purchaser and that any such affiliate may offer and sell
Securities purchased by it to or through any Initial Purchaser; provided that
such offers and sales shall be made in accordance with the provisions of this
Agreement.

(e) Merger Sub, the Company and the Guarantors acknowledge and agree that each
Initial Purchaser is acting solely in the capacity of an arm’s length
contractual counterparty to Merger Sub, the Company and the Guarantors with
respect to the offering of Securities contemplated hereby (including in
connection with determining the terms of the offering) and not as a financial
advisor or fiduciary to, or agent of, Merger Sub, the Company, the Guarantors or
any

 

5



--------------------------------------------------------------------------------

other person. Additionally, neither the Representatives nor any other Initial
Purchaser is advising Merger Sub, the Company, the Guarantors or any other
person as to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction. Merger Sub, the Company and the Guarantors shall consult with
their own advisors concerning such matters and shall be responsible for making
their own independent investigation and appraisal of the transactions
contemplated hereby, and neither the Representatives nor any other Initial
Purchaser shall have any responsibility or liability to Merger Sub, the Company
or the Guarantors with respect thereto. Any review by the Representatives or any
Initial Purchaser of Merger Sub, the Company, the Guarantors, and the
transactions contemplated hereby or other matters relating to such transactions
will be performed solely for the benefit of the Representatives or such Initial
Purchaser, as the case may be, and shall not be on behalf of Merger Sub, the
Company, the Guarantors or any other person. Merger Sub, the Company and the
Guarantors agree that they will not claim that the Initial Purchasers, or any of
them, has rendered services of any nature, or owes a fiduciary or similar duty
to Merger Sub, the Company or the Guarantors, in connection with the purchase
and sale of the Securities pursuant to this Agreement or the process leading
thereto.

2. Payment and Delivery. (a) Payment for and delivery of the Securities will be
made at the offices of Cahill Gordon & Reindel LLP at 10:00 a.m., New York City
time, on April 1, 2013, or at such other time or place on the same or such other
date as the Representatives and Merger Sub may agree upon in writing not later
than the fifth business day thereafter. The time and date of such payment and
delivery is referred to herein as the “Closing Date.”

(b) Payment for the Securities shall be made by wire transfer in immediately
available funds to the Escrow Account against delivery to the nominee of The
Depository Trust Company (“DTC”), for the account of the Initial Purchasers, of
one or more global notes representing the Securities (collectively, the “Global
Note”), with any transfer and other stamp, excise or similar taxes payable in
connection with the sale of the Securities duly paid by Merger Sub. The Global
Note will be made available for inspection by the Representatives not later than
1:00 p.m., New York City time, on the business day prior to the Closing Date.

(c) Delivery of the Securities by Merger Sub shall be made to the Initial
Purchasers against payment of the Purchase Price by the Initial Purchasers
pursuant to Section 2(b). Merger Sub will reimburse the Initial Purchasers for
their actual expenses (any such amounts reimbursed by Merger Sub, a
“Reimbursement Amount”) in connection with overallotment, stabilizing
transactions, syndicate covering transactions, up to a maximum aggregate amount
equal to $1.0 million (the “Reimbursement Cap”). Upon the earlier of (i) the
Escrow Release Date and (ii) the Special Mandatory Redemption Date, Merger Sub
will pay all Reimbursement Amounts, up to the Reimbursement Cap, that are
incurred by the Initial Purchasers through the earliest of (x) 90 days after the
Closing Date, (y) the Escrow Release Date and (z) the Special Mandatory
Redemption Date to the Representatives on behalf of the Initial Purchasers.

3. Representations and Warranties of the Company and the Guarantors. Each of
Holdings and Merger Sub hereby jointly and severally represent and warrant, and,
upon execution of the Joinder Agreement, the Company and the Guarantors jointly
and severally represent and warrant, to each Initial Purchaser that:

(a) Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and the Offering Memorandum, at the time first used by the Initial
Purchasers to confirm sales of the Securities and as of the Closing Date, will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that Merger
Sub, the Company and the Guarantors make no representation or warranty with
respect to any statements or omissions made in

 

6



--------------------------------------------------------------------------------

reliance upon and in conformity with information relating to any Initial
Purchaser furnished to Merger Sub, the Company or the Guarantors in writing by
or on behalf of such Initial Purchaser through the Representatives expressly for
use in the Preliminary Offering Memorandum, the Time of Sale Information or the
Offering Memorandum.

(b) Additional Written Communications. Neither Merger Sub, the Company nor the
Guarantors (including their respective agents and representatives, other than
the Initial Purchasers in their capacity as such) have prepared, made, used,
authorized, approved or referred to, nor will it prepare, make, use, authorize,
approve or refer to any written communication that constitutes an offer to sell
or solicitation of an offer to buy the Securities (each such communication by
Merger Sub, the Company or their respective agents and representatives (other
than a communication referred to in clauses (i), (ii) and (iii) below) an
“Issuer Written Communication”) other than (i) the Preliminary Offering
Memorandum, (ii) the Offering Memorandum, (iii) the documents listed on Annex A
hereto, including a term sheet substantially in the form of Annex B hereto,
which constitute part of the Time of Sale Information, and (iv) any electronic
road show or other written communications, in each case used in accordance with
Section 4(c). Each such Issuer Written Communication, when taken together with
the Time of Sale Information, did not, and at the Closing Date will not, contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that Merger
Sub, the Company and the Guarantors make no representation and warranty with
respect to any statements or omissions made in each such Issuer Written
Communication in reliance upon and in conformity with information relating to
any Initial Purchaser furnished to Merger Sub, the Company or the Guarantors in
writing by or on behalf of such Initial Purchaser through the Representatives
expressly for use in any Issuer Written Communication.

(c) Incorporated Documents. The documents incorporated by reference in each of
the Time of Sale Information and the Offering Memorandum, when filed with the
Commission, conformed or will conform, as the case may be, in all material
respects to the requirements of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and the rules and regulations of the Commission
thereunder, and, when considered together with the Time of Sale Information or
Offering Memorandum, as applicable, did not and will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

(d) Financial Statements. The financial statements and the related notes thereto
included or incorporated by reference in each of the Time of Sale Information
and the Offering Memorandum present fairly in all material respects the
consolidated financial position of the Company and its subsidiaries as of the
dates indicated and the results of their operations and the changes in their
cash flows for the periods specified; such financial statements have been
prepared in conformity with generally accepted accounting principles applied on
a consistent basis throughout the periods covered thereby; the other financial
information included or incorporated by reference in each of the Time of Sale
Information and the Offering Memorandum has been derived from the accounting
records of the Company and its subsidiaries and presents fairly in all material
respects the information shown thereby; and the pro forma financial information
and the related notes thereto included or incorporated by reference in each of
the Time of Sale Information and the Offering Memorandum give pro forma effect
to the adjustments (as described in the Time of Sale Information under the
caption “Unaudited pro forma condensed consolidated financial information”) in
accordance with the Commission’s rules and guidance with respect to pro

 

7



--------------------------------------------------------------------------------

forma financial information in all material respects, and the assumptions
underlying such pro forma financial information are reasonable and are set forth
in each of the Time of Sale Information and the Offering Memorandum. The
interactive data in eXtensbile Business Reporting Language included or
incorporated by reference in each of the Preliminary Offering Memorandum, the
Time of Sale Information and the Offering Memorandum has been prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

(e) No Material Adverse Change. Since the date of the most recent financial
statements of the Company and its subsidiaries included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum,
in each case, (i) there has not been any change in the capital stock or
long-term debt of Merger Sub, the Company or any of its subsidiaries, or any
dividend or distribution of any kind declared, set aside for payment, paid or
made by Merger Sub or the Company on any class of capital stock, or any material
adverse change, or any development involving a prospective material adverse
change, in or affecting the business, assets, management, financial position or
results of operations of Merger Sub or the Company and its subsidiaries taken as
a whole; (ii) none of Merger Sub, the Company nor any of its subsidiaries has
entered into any transaction or agreement that is material to Merger Sub or to
the Company and its subsidiaries taken as a whole or incurred any liability or
obligation, direct or contingent, that is material to Merger Sub or to the
Company and its subsidiaries taken as a whole; and (iii) none of Merger Sub, the
Company nor any of its subsidiaries has sustained any material loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor disturbance or dispute or
any action, order or decree of any court or arbitrator or governmental or
regulatory authority, except in respect of clauses (i), (ii) and (iii) above as
otherwise disclosed in each of the Time of Sale Information and the Offering
Memorandum.

(f) Organization and Good Standing. Holdings, Merger Sub, the Company and each
of its subsidiaries have been duly organized and are validly existing and in
good standing under the laws of their respective jurisdictions of organization,
are duly qualified to do business and are in good standing in each jurisdiction
in which their respective ownership or lease of property or the conduct of their
respective businesses requires such qualification, and have all power and
authority necessary to own or hold their respective properties and to conduct
the businesses in which they are engaged, except where the failure to be so
qualified, in good standing or have such power or authority would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the business, assets, properties, financial position or
results of operations of Holdings, Merger Sub or of the Company and its
subsidiaries taken as a whole or on the performance by Merger Sub, the Company
and the Guarantors of their obligations under this Agreement, the Securities and
the Guarantees (a “Material Adverse Effect”). The Company does not own or
control, directly or indirectly, any corporation, association or other entity
other than the subsidiaries listed in Schedule 3 to this Agreement.

(g) Capitalization. The Company has the capitalization as of January 27, 2013 as
set forth in each of the Time of Sale Information and the Offering Memorandum
under the heading “Capitalization” and all the outstanding shares of capital
stock or other equity interests of the Company and each subsidiary of the
Company have been duly and validly authorized and issued, are fully paid and
non-assessable (except, in the case of any foreign subsidiary, for directors’
qualifying shares) and, with respect to the subsidiaries, are owned directly or
indirectly by the Company, free and clear of any lien, charge, encumbrance,
security interest, restriction on voting or transfer or any other claim of any
third party, except in each case pursuant to (i) the Existing Credit Agreements,
which will be repaid and terminated in connection with the Transactions on the
Escrow Release Date, (ii) the New Credit Facilities Documentation or (iii) as
disclosed in the Time of Sale Information and the Offering Memorandum.

 

8



--------------------------------------------------------------------------------

(h) Due Authorization. Merger Sub, the Company and each of the Guarantors have
full right, power and authority to execute and deliver, in each case, to the
extent a party thereto, this Agreement, the Joinder Agreement, the Securities,
the Exchange Securities (including the related Guarantees), the Indenture
(including each Guarantee set forth therein), the Supplemental Indenture, the
Registration Rights Agreement, the Escrow Agreement, the Joinder to the
Registration Rights Agreement, the Security Documents, the Intercreditor
Agreement and the New Credit Facilities Documentation (such documents, together
with the Merger Agreement, the “Transaction Documents”), and to perform their
respective obligations hereunder and thereunder; and all action required to be
taken for the due and proper authorization, execution and delivery of each of
the Transaction Documents and the consummation of the transactions contemplated
thereby has been or will be duly and validly taken on or prior to the Closing
Date, with respect to Merger Sub, or the Escrow Release Date, with respect to
the Company and each of the Guarantors.

(i) The Indenture. (i) The Indenture has been duly authorized by Holdings and
Merger Sub and, when duly executed and delivered in accordance with its terms by
each of the parties thereto, will constitute a valid and legally binding
agreement of Holdings and Merger Sub enforceable against Holdings and Merger Sub
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, fraudulent conveyance, reorganization, moratorium,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles (whether considered in a proceeding in
equity or law) relating to enforceability (collectively, the “Enforceability
Exceptions”) and (ii) the Supplemental Indenture will be duly authorized by the
Company and each of the Guarantors (other than Holdings) on or prior to the
Escrow Release Date and, upon consummation of the Merger and, when duly executed
and delivered in accordance with its terms by each of the parties thereto, the
Indenture, as supplemented by the Supplemental Indenture, will constitute a
valid and legally binding agreement of the Company and each of the Guarantors,
enforceable against the Company and each of the Guarantors in accordance with
its terms, subject to the Enforceability Exceptions; and on the Closing Date,
the Indenture will conform in all material respects to the requirements of the
Trust Indenture Act of 1939, as amended (the “Trust Indenture Act”), and the
rules and regulations of the Commission applicable to an indenture that is
qualified thereunder.

(j) The Securities and the Guarantees. The Securities have been duly authorized
by Merger Sub and, when duly executed, authenticated, issued and delivered as
provided in the Indenture and paid for as provided herein, the Securities will
be duly and validly issued and outstanding and will constitute valid and legally
binding obligations of Merger Sub enforceable against Merger Sub in accordance
with their terms, subject to the Enforceability Exceptions, and will be entitled
to the benefits of the Indenture; the Securities will be duly authorized by the
Company on or prior to the Escrow Release Date and, upon consummation of the
Merger and upon the effectiveness of the Supplemental Indenture, will constitute
valid and legally binding obligations of the Company, enforceable against the
Company in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture. On the
Closing Date, the Holdings’ Guarantee will have been duly authorized by Holdings
and, upon the effectiveness of the Indenture, assuming that the Securities have
been duly executed, authenticated, issued and delivered by Merger Sub as
provided in the Indenture and paid for as provided herein, Holdings’ Guarantee
will be the valid and legally binding obligation of Holdings, enforceable
against Holdings in accordance with its terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture. On the Escrow
Release Date, the Guarantees will

 

9



--------------------------------------------------------------------------------

have been duly authorized by each of the Guarantors and, upon consummation of
the Merger and upon the effectiveness of the Supplemental Indenture, assuming
that the Securities have been duly executed, authenticated, issued and delivered
by Merger Sub as provided in the Indenture and paid for as provided herein, the
Guarantees will be valid and legally binding obligations of each of the
Guarantors, enforceable against each of the Guarantors in accordance with their
terms, subject to the Enforceability Exceptions, and will be entitled to the
benefits of the Indenture.

(k) The Exchange Securities. The Exchange Securities (including the related
Guarantees) have been duly authorized by Merger Sub and Holdings and will be
duly authorized by the Company and each of the Guarantors (other than Holdings)
on or prior to the Escrow Release Date; and upon consummation of the Merger and,
when duly executed, authenticated, issued and delivered as contemplated by the
Indenture and the Registration Rights Agreement, the Exchange Securities
(including the related Guarantees) will be duly and validly issued and
outstanding and will constitute valid and legally binding obligations of the
Company, as issuer, and each of the Guarantors, as guarantors, enforceable
against the Company and each of the Guarantors in accordance with their terms,
subject to the Enforceability Exceptions, and will be entitled to the benefits
of the Indenture.

(l) Escrow Agreement. The Escrow Agreement has been duly authorized by Merger
Sub and, when duly executed and delivered in accordance with its terms by each
of the other parties thereto, will constitute a valid and legally binding
agreement of Merger Sub enforceable against Merger Sub in accordance with its
terms, subject to the Enforceability Exceptions.

(m) Purchase Agreement and Joinder Agreement. This Agreement has been duly
authorized, executed and delivered by Holdings and Merger Sub; and, upon
consummation of the Merger, the Joinder Agreement will have been duly
authorized, executed and delivered in accordance with its terms by the Company
and each of the Guarantors (other than Holdings).

(n) Registration Rights Agreement and Joinder to the Registration Rights
Agreement. The Registration Rights Agreement has been duly authorized by
Holdings and Merger Sub and, when duly executed and delivered in accordance with
its terms by each of the other parties thereto, will constitute a valid and
legally binding agreement of Holdings and Merger Sub, enforceable against
Holdings and Merger Sub in accordance with its terms, subject to the
Enforceability Exceptions, and except that rights to indemnity and contribution
thereunder may be limited by applicable law and public policy; on the Escrow
Release Date, the Joinder to the Registration Rights Agreement will have been
duly authorized by the Company and the Guarantors (other than Holdings) and,
when duly executed and delivered in accordance with its terms by each of the
parties thereto, the Registration Rights Agreement, as supplemented by the
Joinder to the Registration Rights Agreement, will constitute a valid and
legally binding obligation of the Company and each of the Guarantors,
enforceable against the Company and each of the Guarantors in accordance with
its terms, subject to the Enforceability Exceptions, and except that rights to
indemnity and contribution thereunder may be limited by applicable law and
public policy.

(o) Merger Agreement and Other Transaction Documents. The Merger Agreement has
been duly authorized, executed and delivered by each of the Parent, Merger Sub
and the Company, and upon consummation of the merger of Merger Sub with and into
the Company, with the Company continuing as the surviving corporation, will
constitute a valid and legally binding agreement of Parent and the Company
enforceable against Parent and the Company in accordance with its terms, subject
to the Enforceability Exceptions. Upon consummation of the Merger, the New
Credit Facilities will have been duly authorized, executed and delivered by the

 

10



--------------------------------------------------------------------------------

Company and the Guarantors and will constitute a valid and legally binding
agreement of the Company and the Guarantors, enforceable against the Company and
the Guarantors in accordance with its terms, subject to the Enforceability
Exceptions.

(p) Ownership of Escrowed Property; Escrow Agreement. On the Closing Date,
Merger Sub will own, have rights in, and have the power and authority to assign
rights in, the Escrowed Property (as defined in the Escrow Agreement), free and
clear of any liens, except those created pursuant to the Escrow Agreement. On
the Closing Date, the Escrow Agreement will be effective to grant a valid and
enforceable first-priority security interest, in favor of the Escrow Agent for
the benefit of the Collateral Agent, the Trustee and the holders of the
Securities, in Merger Sub’s right, title and interest in the Escrowed Property,
subject to the Enforceability Exceptions.

(q) Collateral Documents and Intercreditor Agreement. On the Escrow Release
Date, each of the Collateral Documents and the Intercreditor Agreement will have
been duly authorized by the Company and each of the Guarantors, to the extent a
party thereto, and on the Escrow Release Date, each of the Collateral Documents
and the Intercreditor Agreement will be duly executed and delivered by the
Company and each of the Guarantors, to the extent a party thereto, and, when
duly executed and delivered in accordance with its terms by each of the parties
thereto, will constitute a valid and legally binding agreement of the Company
and each of the Guarantors, to the extent a party thereto, enforceable against
the Company and each of the Guarantors, to the extent a party thereto, in
accordance with its terms, subject to the Enforceability Exceptions.

(r) Collateral Documents, Financing Statements and Collateral. After giving
effect to the repayment and termination of the Existing Credit Agreements:

(i) Upon execution and delivery, the Mortgages will be effective to grant a
legal, valid and enforceable mortgage lien or security title and security
interest on all of the mortgagor’s right, title and interest in the real
property (including fixtures) that constitutes Collateral (each, a “Mortgaged
Property” and, collectively, the “Mortgaged Properties”). When the Mortgages are
duly recorded in the proper recorders’ offices or appropriate public records and
the mortgage recording fees and taxes in respect thereof are paid and compliance
is otherwise had with the formal requirements of state law, applicable to the
recording of real estate mortgages generally, each such Mortgage shall
constitute a validly perfected and enforceable second-priority lien or security
title and security interest in the related Mortgaged Property constituting
Collateral for the benefit of the Collateral Agent, the Trustee and the holders
of the Securities, subject only to Permitted Liens (as defined below) or liens
and encumbrances expressly set forth as an exception to the policies of title
insurance, if any, obtained to insure the lien of each Mortgage with respect to
each of the Mortgaged Properties (such encumbrances and exceptions, the
“Permitted Exceptions”), and to the Enforceability Exceptions;

(ii) Upon execution and delivery, the Security Agreement will be effective to
grant a legal, valid and enforceable security interest in all of the grantor’s
right, title and interest in the Collateral (other than the Mortgaged
Properties);

(iii) Upon due and timely filing and/or recording of the financing statements
and the short form intellectual property security agreement (the “Intellectual
Property Security Agreement), as applicable, with respect to the Collateral
described in the Security Agreement (the “Personal Property Collateral”), the
security interests granted thereby will

 

11



--------------------------------------------------------------------------------

constitute valid, perfected second-priority liens and security interests in the
Personal Property Collateral, to the extent such security interests can be
perfected by the filing and/or recording, as applicable, of financing statements
and the Intellectual Property Security Agreement in favor of the Collateral
Agent for its benefit and for the benefit of the Trustee and the holders of the
Securities, and such security interests will be enforceable in accordance with
the terms contained therein against all creditors of any grantor and subject
only to liens expressly permitted to be incurred or exist on the Collateral
under the Indenture or Permitted Exceptions, and to the Enforceability
Exceptions (“Permitted Liens”); and

(iv) The Company and its subsidiaries collectively own, have rights in or have
the power and authority to collaterally assign rights in the Collateral, free
and clear of any liens other than the Permitted Exceptions and the Permitted
Liens.

(s) Descriptions of the Transaction Documents. Each of the Transaction Documents
conforms in all material respects to the description thereof contained in each
of the Time of Sale Information and the Offering Memorandum (to the extent
described therein).

(t) No Violation or Default. None of Holdings, Merger Sub, the Company nor any
of its subsidiaries is (i) in violation of its charter or by-laws or similar
organizational documents; (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which Holdings, Merger Sub, the Company or any of its subsidiaries
is a party or by which Holdings, Merger Sub, Company or any of its subsidiaries
is bound or to which any of the property or assets of Holdings, Merger Sub, the
Company or any of its subsidiaries is subject; or (iii) in violation of any law
or statute or any judgment, order, rule or regulation of any court or arbitrator
or governmental or regulatory authority, except, in the case of clauses (ii) and
(iii) above, for any such default or violation that would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

(u) No Conflicts. The execution, delivery and performance by Merger Sub, the
Company and each of the Guarantors of each of the Transaction Documents to which
each is a party (including but not limited to, the issuance and sale of the
Securities (including the Guarantees)), and compliance by Merger Sub, the
Company and each of the Guarantors with the terms thereof and the consummation
of the transactions contemplated by the Transaction Documents will not
(i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of
Holdings, Merger Sub, the Company or any of its subsidiaries pursuant to, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which Holdings, Merger Sub, the Company or any of its subsidiaries
is a party or by which Holdings, Merger Sub, the Company or any of its
subsidiaries is bound or to which any of the property or assets of Holdings,
Merger Sub, the Company or any of its subsidiaries is subject (other than any
lien, charge or encumbrance created or imposed pursuant to the Transaction
Documents), (ii) result in any violation of the provisions of the charter or
by-laws or similar organizational documents of Holdings, Merger Sub, the Company
or any of its subsidiaries or (iii) result in the violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (i) and
(iii) above, for any such conflict, breach, violation, default, lien, charge or
encumbrance that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

(v) No Consents Required. (a) No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by Holdings and Merger Sub and of each of the Transaction Documents to which
each is a party as of the Closing Date, the issuance and sale of the Securities
(including the Guarantee) and compliance by each of Holdings and Merger Sub,
with the terms thereof and the consummation of the transactions contemplated by
the Transaction Documents as of the Closing Date, except for such consents,
approvals, authorizations, orders and registrations or qualifications (A) as may
be required (i) under applicable state securities laws in connection with the
purchase and resale of the Securities by the Initial Purchasers, (ii) with
respect to the Exchange Securities (including the related Guarantee) under the
Securities Act, the Trust Indenture Act and applicable state securities laws as
contemplated by the Registration Rights Agreement, (iii) with respect to
perfection of security interests on the Escrowed Property as required under the
Transaction Documents and (iv) that if not obtained or made would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect or (B) as have been obtained or made prior to the Closing Date
and (b) no consent, approval, authorization, order, registration or
qualification of or with any court or arbitrator or governmental or regulatory
authority is required for the execution, delivery and performance by the Company
and each of the Guarantors (other than Holdings) of each of the Transaction
Documents to which each is a party, the assumption of obligations with respect
to the Securities, the Guarantees and compliance by the Company and each of the
Guarantors (other than Holdings) with the terms thereof and the consummation of
the transactions contemplated by the Transaction Documents, except for such
consents, approvals, authorizations, orders and registrations or qualifications
(A) as may be required (i) with respect to the Exchange Securities (including
the related Guarantees) under the Securities Act, the Trust Indenture Act and
applicable state securities laws as contemplated by the Registration Rights
Agreement, (ii) with respect to perfection of security interests on the
Collateral as required under the Transaction Documents and (iii) that if not
obtained or made would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or (B) as have been obtained or made
prior to the Escrow Closing Date.

(w) Legal Proceedings. Except as described in each of the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending to which
Holdings, Merger Sub, the Company or any of its subsidiaries is or may be a
party or to which any property of Holdings, Merger Sub, the Company or any of
its subsidiaries is or may be the subject that, individually or in the
aggregate, if determined adversely to Holdings, Merger Sub, the Company or any
of its subsidiaries, could reasonably be expected to have a Material Adverse
Effect; and no such investigations, actions, suits or proceedings are, to the
knowledge of Merger Sub, the Company and each of the Guarantors, threatened or
contemplated by any governmental or regulatory authority or by others.

(x) Independent Accountants. PricewaterhouseCoopers LLP, who has certified
certain financial statements of the Company and its subsidiaries, is an
independent public accountant with respect to the Company and its subsidiaries
within the applicable rules and regulations adopted by the Commission and the
Public Company Accounting Oversight Board (United States) and as required by the
Securities Act.

(y) Title to Real and Personal Property. The Company and its subsidiaries have
good and marketable title in fee simple to, or have valid rights to lease or
otherwise use, all items of real and personal property that are material to the
respective businesses of the Company and its subsidiaries, in each case free and
clear of all liens, encumbrances, claims and defects and imperfections

 

13



--------------------------------------------------------------------------------

of title except for those that (i) would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect or (ii) are
created pursuant to the New Credit Facilities Documentation or the Existing
Credit Agreements, which will be repaid and terminated in connection with the
Transactions on the Escrow Release Date.

(z) Intellectual Property. Except as otherwise disclosed in the Time of Sale
Information and the Offering Memorandum, the Company and its subsidiaries own or
possess adequate rights to use all material patents, trademarks, service marks,
trade names, trademark registrations, service mark registrations and other
indicia of origin, copyrights, works of authorship, all applications and
registrations for the foregoing, domain names and know-how (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures) necessary for the conduct of their
respective businesses as currently conducted, free of liens (other than liens
created pursuant to the Transaction Documents); to the knowledge of the Company
and the Guarantors, the conduct of their respective businesses does not infringe
or otherwise violate any such rights of others (except for such infringements or
other violations as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect); to the knowledge of the
Company and each of the Guarantors, no third party violates or infringes the
intellectual property owned by the Company or any of its subsidiaries except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; and none of Merger Sub, the Company or its subsidiaries
have received any written notice of any claim of infringement or other violation
of any such rights of others that, if determined in a manner adverse to the
Company and its subsidiaries, would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(aa) No Undisclosed Relationships. Upon consummation of the Merger, no
relationship, direct or indirect, will exist between or among the Company or any
of its subsidiaries, on the one hand, and the directors, officers, stockholders
or other affiliates of the Company or any of its subsidiaries, on the other,
that would be required by the Securities Act to be described in a registration
statement to be filed with the Commission and that is not so described in each
of the Time of Sale Information and the Offering Memorandum.

(bb) Investment Company Act. None of Merger Sub, the Company nor any of the
Guarantors is, and after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in each of
the Time of Sale Information and the Offering Memorandum none of them will be,
an “investment company” or an entity “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, and the
rules and regulations of the Commission thereunder (collectively, the
“Investment Company Act”).

(cc) Taxes. The Company and each of its subsidiaries have paid all federal,
state, local and foreign taxes (including any related interest, penalties and
additions to tax) due and payable by them (including in their capacity as
withholding agent) and have filed all tax returns required to be paid or filed
(taking into account any validly-obtained extension of the time within which to
file) except for (i) items being contested in good faith and by appropriate
proceedings for which adequate reserves for taxes have been established in
accordance with generally accepted accounting principles or (ii) where failure
to pay or file, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect; and except as otherwise disclosed in
each of the Time of Sale Information and the Offering Memorandum, there is no
tax audit, assessment, deficiency or other claim that has been, or could
reasonably be expected to be, asserted against the Company or any of its
subsidiaries or any of their respective properties or assets, except as would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

14



--------------------------------------------------------------------------------

(dd) Licenses and Permits. The Company and its subsidiaries possess all
licenses, certificates, permits and other authorizations issued by, and have
made all declarations and filings with, the appropriate federal, state, local or
foreign governmental or regulatory authorities that are necessary for the
ownership or lease of their respective properties or the conduct of their
respective businesses as described in each of the Time of Sale Information and
the Offering Memorandum, except where the failure to possess or make the same
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; and except as described in each of the Time of Sale
Information and the Offering Memorandum, none of Holdings, Merger Sub, the
Company nor any of its subsidiaries has received notice of any revocation or
modification of any such license, certificate, permit or authorization or has
any reason to believe that any such license, certificate, permit or
authorization will not be renewed in the ordinary course, except where such
modification or failure to renew, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

(ee) No Labor Disputes. No labor disturbance by or dispute with employees of the
Company or any of its subsidiaries exists or, to the knowledge of Merger Sub,
the Company and each of the Guarantors, is contemplated or threatened, and none
of Merger Sub, the Company nor any Guarantor is aware of any existing or
imminent labor disturbance by, or dispute with, the employees of any of the
Company’s or any of the Company’s subsidiaries’ principal suppliers, contractors
or customers, except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

(ff) Compliance With Environmental Laws. (i) Holdings, Merger Sub, the Company
and its subsidiaries (x) are, and were during the applicable statute of
limitations, in compliance with any and all applicable federal, state, local and
foreign laws, rules, regulations, requirements, decisions and orders relating to
the protection of human health or safety, the environment, natural resources,
hazardous or toxic substances or wastes, pollutants or contaminants
(collectively, “Environmental Laws”), (y) have received and are in compliance
with all permits, licenses, certificates or other authorizations or approvals
required of them under applicable Environmental Laws to conduct their respective
businesses as currently conducted, and (z) have not received written notice of
any actual or potential liability under or relating to any Environmental Laws,
including for the investigation or remediation of any disposal or release of
hazardous or toxic substances or wastes, pollutants or contaminants, and have no
knowledge of any event or condition that would reasonably be expected to result
in any such notice, that would with respect to clause (x), (y) or (z),
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect, and (ii) there are no costs or liabilities associated with
Environmental Laws of or relating to Holdings, Merger Sub, the Company or its
subsidiaries, except in the case of each of (i) and (ii) above, for any such
failure to comply, or failure to receive required permits, licenses or
approvals, written notice, or cost or liability, as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect; and
(iii) (x) there are no proceedings that are pending, or that are to the
Company’s or the Guarantors’ knowledge contemplated, against Holdings, Merger
Sub, the Company or any of its subsidiaries under any Environmental Laws in
which a governmental entity is also a party, other than such proceedings
regarding which it is reasonably believed no monetary sanctions of $100,000 or
more will be imposed, (y) none of Merger Sub, the Company or the Guarantors has
knowledge of any issues regarding compliance with Environmental Laws, or
liabilities or other obligations under Environmental Laws or concerning
hazardous or toxic substances or wastes, pollutants or contaminants, that would,
individually or in the aggregate,

 

15



--------------------------------------------------------------------------------

reasonably be expected to have a Material Adverse Effect, and (z) none of
Holdings, Merger Sub, the Company and its subsidiaries anticipates material
capital expenditures relating to any Environmental Laws that would, individually
or in the aggregate reasonably be expected to have a Material Adverse Effect.

(gg) Compliance With ERISA. (i) Each employee benefit plan, within the meaning
of Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), for which Merger Sub, the Company or any member of their
respective “Controlled Group” (defined as any organization which is a member of
a controlled group of corporations within the meaning of Section 414 of the
Internal Revenue Code of 1986, as amended (the “Code”)) would have any liability
(each, a “Plan”) has been maintained in compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Code; (ii) no prohibited transaction,
within the meaning of Section 406 of ERISA or Section 4975 of the Code, has
occurred with respect to any Plan excluding transactions effected pursuant to a
statutory or administrative exemption; (iii) for each Plan that is subject to
the funding rules of Section 412 of the Code or Section 302 of ERISA, no failure
to satisfy the minimum funding standard under Section 412 of the Code or
Section 302 of ERISA, whether or not waived, has occurred or is reasonably
expected to occur; (iv) except as otherwise disclosed in the Time of Sale
Information and the Offering Memorandum, the fair market value of the assets of
each Plan exceeds the present value of all benefits accrued under such Plan
(determined based on those assumptions used to fund such Plan); (v) except as
otherwise disclosed in the Time of Sale Information and the Offering Memorandum,
each pension plan within the meaning of Section 3(2) of ERISA that is maintained
outside the jurisdiction of the United States satisfies the minimum funding
requirements to the extent required by applicable law, (vi) no “reportable
event” (within the meaning of Section 4043(c) of ERISA) has occurred or is
reasonably expected to occur; and (vii) none of Merger Sub, the Company nor any
member of their respective Controlled Group has incurred, nor reasonably expects
to incur, any liability under Title IV of ERISA (other than contributions to the
Plan or premiums to the PBGC, in the ordinary course and without default) in
respect of a Plan (including a “multiemployer plan”, within the meaning of
Section 4001(a)(3) of ERISA), and except for where failure to comply with any of
the clauses (i) through (vii) of this paragraph would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

(hh) Disclosure Controls. The Company and its subsidiaries maintain a system of
“disclosure controls and procedures” (as defined in Rule 13a-15(e) of the
Exchange Act) that is designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management as appropriate to allow timely decisions regarding required
disclosure. The Company and its subsidiaries have carried out evaluations of the
effectiveness of their disclosure controls and procedures as required by Rule
13a-15 of the Exchange Act.

(ii) Accounting Controls. The Company and its subsidiaries maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, their respective principal
executive and principal financial officers, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles. The
Company and its subsidiaries maintain internal accounting

 

16



--------------------------------------------------------------------------------

controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; and (v) interactive data in eXtensbile Business Reporting Language
included or incorporated by reference in each of the Preliminary Offering
Memorandum, the Time of Sale Information and the Offering Memorandum is prepared
in accordance with the Commission’s rules and guidelines applicable thereto.
Except as disclosed in each of the Time of Sale Information and the Offering
Memorandum, there are no material weaknesses or significant deficiencies in the
Company’s and its subsidiaries’ internal controls.

(jj) Insurance. The Company and its subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, including business
interruption insurance, which insurance is in amounts and insures against such
losses and risks as the Company and its subsidiaries believe are adequate to
protect their respective businesses; and none of Merger Sub, the Company nor any
of its subsidiaries has (i) received notice from any insurer or agent of such
insurer that capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance or (ii) any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage at reasonable cost from
similar insurers, except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(kk) No Unlawful Payments. None of Holdings, Merger Sub, the Company or any of
its subsidiaries, nor any director, officer, agent, employee or other person
associated with or acting on behalf of Holdings, Merger Sub, the Company or any
of its subsidiaries has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977 or the UK Bribery Act of 2010; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment; provided
that this representation is made by Holdings and Merger Sub to the knowledge of
Holdings and Merger Sub with respect to the Company, the Guarantors (other than
Holdings) and any director, officer, agent, employee or other person associated
with or acting on behalf of Holdings, Merger Sub, the Company or any of its
subsidiaries; provided further that this representation is made by the Company
and each of the Guarantors (other than Holdings) to the knowledge of the Company
and each of the Guarantors (other than Holdings) with respect to any director,
officer, agent, employee or other person associated with or acting on behalf of
the Company or any of its subsidiaries.

(ll) Compliance with Money Laundering Laws. The operations of Holdings, Merger
Sub, the Company and its subsidiaries are and have been conducted at all times
in compliance in all material respects with applicable financial recordkeeping
and reporting requirements of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, the money laundering statutes of all jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving Holdings, Merger Sub, the Company or any of its subsidiaries with
respect to the Money Laundering Laws is pending or, to

 

17



--------------------------------------------------------------------------------

the knowledge of Merger Sub, the Company and each of the Guarantors, threatened;
provided that this representation is made by Holdings and Merger Sub to the
knowledge of Holdings and Merger Sub with respect to the Company and its
subsidiaries.

(mm) Compliance with OFAC. None of Holdings, Merger Sub, the Company or any of
its subsidiaries or, to the knowledge of Holdings, Merger Sub, the Company or
any of the Guarantors, any director, officer, agent, employee or affiliate of
Holdings, Merger Sub, the Company or any of its subsidiaries is currently the
subject or the target of any sanctions administered or enforced by the U.S.
Government, (including, without limitation, the Office of Foreign Assets Control
of the U.S. Department of the Treasury (“OFAC”)), the United Nations Security
Council (“UNSC”), the European Union, Her Majesty’s Treasury (“HMT”), or other
relevant sanctions authority (collectively, “Sanctions”), nor is Holdings,
Merger Sub, the Company or any of its subsidiaries located, organized or
resident in a country or territory that is the subject of Sanctions; and neither
Merger Sub nor the Company will directly or indirectly use the proceeds of the
offering of the Securities hereunder, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity (i) to fund any activities of or conduct business with any person, or
in any country or territory, that, at the time of such funding, is the subject
of Sanctions or (ii) in any other manner that will result in a violation by any
person (including any person participating in the transaction, whether as
initial purchaser, advisor, investor or otherwise) of Sanctions.

(nn) Solvency. On and immediately after the consummation of the Merger, the
Company and the Guarantors on a consolidated basis (after giving effect to the
issuance of the Securities, the Merger and the other transactions related
thereto as described in each of the Time of Sale Information and the Offering
Memorandum) will be Solvent. As used in this paragraph, the term “Solvent”
means, with respect to a particular date, that on such date (i) the present fair
market value (or present fair saleable value) of the assets of the Company and
the Guarantors is not less than the total amount required to pay the liabilities
of the Company and the Guarantors on their combined total existing debts and
liabilities (including contingent liabilities) as they become absolute and
matured; (ii) the Company and the Guarantors are able to realize upon their
assets and pay their debts and other liabilities, contingent obligations and
commitments as they mature and become due in the normal course of business;
(iii) assuming consummation of the issuance of the Securities as contemplated by
this Agreement and the use of proceeds therefrom as described in the Time of
Sale Information and the Offering Memorandum, and the borrowings under the New
Credit Facilities, the Company and the Guarantors are not incurring debts or
liabilities beyond their ability to pay as such debts and liabilities mature;
(iv) the Company and the Guarantors are not engaged in any business or
transaction, and do not propose to engage in any business or transaction, for
which their property would constitute unreasonably small capital after giving
due consideration to the prevailing practice in the industry in which the
Company and its subsidiaries are engaged; and (v) the Company and the Guarantors
are not defendants in any civil action that would result in a judgment that the
Company and the Guarantors are or would become unable to satisfy.

(oo) No Restrictions on Subsidiaries. On the Closing Date and assuming
consummation of the Merger, no subsidiary of the Company will be prohibited,
directly or indirectly, under any agreement or other instrument to which it is
as of the Closing Date; a party or will be subject, from paying any dividends to
the Company, from making any other distribution on such subsidiary’s capital
stock or similar ownership interests, from repaying to the Company any loans or
advances to such subsidiary from the Company or from transferring any of such
subsidiary’s properties or assets to the Company or any other subsidiary of the
Company, except (i) to the extent

 

18



--------------------------------------------------------------------------------

such restriction or prohibition would constitute a Permitted Lien under and as
defined in the Indenture or the Transaction Documents or (ii) as disclosed in
the Time of Sale Information and the Offering Memorandum or as created under the
Transaction Documents.

(pp) No Broker’s Fees. None of Holdings, Merger Sub, the Company nor any of its
subsidiaries is a party to any contract, agreement or understanding with any
person (other than this Agreement and, with respect to the Initial Purchasers’
Commission, the Escrow Agreement) that would give rise to a valid claim against
any of them or any Initial Purchaser for a brokerage commission, finder’s fee or
like payment in connection with the offering and sale of the Securities.

(qq) Rule 144A Eligibility. Upon each of the Closing Date and the Escrow Release
Date, the Securities will not be of the same class as securities of Merger Sub
or the Company listed on a national securities exchange registered under
Section 6 of the Exchange Act or quoted in an automated inter-dealer quotation
system; and each of the Preliminary Offering Memorandum and the Offering
Memorandum, as of its respective date, contains or will contain all the
information that, if requested by a prospective purchaser of the Securities,
would be required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4) under the Securities Act.

(rr) No Integration. None of Merger Sub, the Company, the Guarantors nor any of
their respective affiliates (as defined in Rule 501(b) of Regulation D) has,
directly or through any agent, sold, offered for sale, solicited offers to buy
or otherwise negotiated in respect of, any security (as defined in the
Securities Act), that is or will be integrated with the sale of the Securities
in a manner that would require registration of the Securities under the
Securities Act.

(ss) No General Solicitation or Directed Selling Efforts. None of Merger Sub,
the Company, the Guarantors nor any of their respective affiliates or any other
person acting on its or their behalf (other than the Initial Purchasers, as to
which no representation is made) has (i) solicited offers for, or offered or
sold, the Securities by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D or in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act or (ii) engaged in any directed selling efforts within the
meaning of Regulation S under the Securities Act (“Regulation S”), and all such
persons have complied with the offering restrictions requirement of Regulation
S.

(tt) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 1(b) (including Annex
C hereto) and their compliance with their agreements set forth therein, it is
not necessary, in connection with the issuance and sale of the Securities to the
Initial Purchasers and the offer, resale and delivery of the Securities by the
Initial Purchasers in the manner contemplated by this Agreement, the Time of
Sale Information and the Offering Memorandum, to register the Securities under
the Securities Act or to qualify the Indenture under the Trust Indenture Act.

(uu) No Stabilization. None of Merger Sub, the Company nor any of the Guarantors
has taken, directly or indirectly, any action designed to or that could
reasonably be expected to cause or result in any stabilization or manipulation
of the price of the Securities.

(vv) Margin Rules. Neither the issuance, sale and delivery of the Securities
nor, the consummation of the Transactions or the application of the proceeds
thereof by Merger Sub or the Company as described in each of the Time of Sale
Information and the Offering Memorandum will violate Regulation T, U or X of the
Board of Governors of the Federal Reserve System or any other regulation of such
Board of Governors.

 

19



--------------------------------------------------------------------------------

(ww) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained or incorporated by reference in any of the Time of Sale
Information or the Offering Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.

(xx) Statistical and Market Data. Nothing has come to the attention of Merger
Sub, the Company or any Guarantor that has caused such entity to believe that
the statistical and market-related data included or incorporated by reference in
each of the Time of Sale Information and the Offering Memorandum is not based on
or derived from sources that are reliable and accurate in all material respects.

(yy) Sarbanes-Oxley Act. To the extent applicable, there is and has been no
failure on the part of the Company or any of its subsidiaries or any of their
directors or officers, in their capacities as such, to comply with any provision
of the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”), including Section 402 related
to loans and Sections 302 and 906 related to certifications.

4. Further Agreements of Merger Sub, the Company and the Guarantors. Each of
Merger Sub and Holdings jointly and severally, covenants and agrees, and the
Company and each of the Guarantors, upon execution and delivery of the Joinder
Agreement, jointly and severally covenant and agree, with each Initial Purchaser
that:

(a) Delivery of Copies. Merger Sub and the Company will deliver, without charge,
to the Initial Purchasers as many copies of the Preliminary Offering Memorandum,
any other Time of Sale Information, any Issuer Written Communication and the
Offering Memorandum (including all amendments and supplements thereto) as the
Representatives may reasonably request.

(b) Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, Merger
Sub will or will cause the Company to furnish to the Representatives and counsel
for the Initial Purchasers a copy of the proposed Offering Memorandum or such
amendment or supplement or document to be incorporated by reference for review,
and will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representatives reasonably object.

(c) Additional Written Communications. Before using, authorizing, approving or
referring to any Issuer Written Communication (other than those listed on Annex
A), Merger Sub, the Company and the Guarantors will furnish to the
Representatives and counsel for the Initial Purchasers a copy of such written
communication for review and will not use, authorize, approve or refer to any
such written communication to which the Representatives reasonably object.

(d) Notice to the Representatives. Merger Sub will advise the Representatives
promptly, and confirm such advice in writing, (i) of the issuance by any
governmental or regulatory authority of any order preventing or suspending the
use of any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum or the initiation or threatening of any proceeding for
that purpose; (ii) of the occurrence of any event at any time prior to the
completion of the initial offering of the Securities by the Initial Purchasers
as a result of

 

20



--------------------------------------------------------------------------------

which any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum as then amended or supplemented would include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances existing when
such Time of Sale Information, Issuer Written Communication or the Offering
Memorandum is delivered to a purchaser, not misleading; and (iii) of the receipt
by Merger Sub or the Company of any notice with respect to any suspension of the
qualification of the Securities for offer and sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose; and each of Merger
Sub and the Company will use its reasonable best efforts to prevent the issuance
of any such order preventing or suspending the use of any of the Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum or
suspending any such qualification of the Securities and, if any such order is
issued, will use reasonable best efforts to obtain as soon as possible the
withdrawal thereof.

(e) Time of Sale Information. If at any time prior to the Closing Date (i) any
event shall occur or condition shall exist as a result of which any of the Time
of Sale Information as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Time of Sale Information to comply with law, Merger Sub
will promptly notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to any of the Time of Sale Information (or any
document to be filed with the Commission and incorporated by reference therein)
as may be necessary so that the statements in any of the Time of Sale
Information as so amended or supplemented (including such documents to be
incorporated by reference therein) will not, in light of the circumstances under
which they were made, be misleading or so that any of the Time of Sale
Information will comply with law.

(f) Ongoing Compliance of the Offering Memorandum. If at any time prior to the
completion of the initial offering of the Securities (i) any event shall occur
or condition shall exist as a result of which the Offering Memorandum as then
amended or supplemented would include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances existing when the Offering Memorandum
is delivered to a purchaser, not misleading or (ii) it is necessary to amend or
supplement the Offering Memorandum to comply with law, Merger Sub and the
Company will promptly notify the Initial Purchasers thereof and forthwith
prepare and, subject to paragraph (b) above, furnish to the Initial Purchasers
such amendments or supplements to the Offering Memorandum (or any document to be
filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in the Offering Memorandum as so amended or
supplemented (including such document to be incorporated by reference therein)
will not, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, be misleading or so that the Offering
Memorandum will comply with law.

(g) Blue Sky Compliance. Merger Sub and the Company will qualify the Securities
for offer and sale under the securities or “blue sky” laws of such jurisdictions
as the Representatives shall reasonably request and will continue such
qualifications in effect so long as required for the offering and resale of the
Securities; provided that none of Merger Sub, the Company or any of the
Guarantors shall be required to (i) qualify as a foreign corporation or other
entity or as a dealer in securities in any such jurisdiction where it would not
otherwise be required to so qualify, (ii) file any general consent to service of
process in any such jurisdiction or (iii) subject itself to taxation in any such
jurisdiction if it is not otherwise so subject.

 

21



--------------------------------------------------------------------------------

(h) Clear Market. During the period from the date hereof through and including
the date that is 90 days after the Escrow Release Date, Merger Sub, the Company
and each of the Guarantors will not, without the prior written consent of the
Representatives, offer, sell, contract to sell, pledge or otherwise dispose of
any debt securities issued or guaranteed by Merger Sub, the Company or any of
the Guarantors and having a term of more than one year.

(i) Use of Proceeds. Merger Sub and the Company will apply the net proceeds from
the sale of the Securities released to the Company from the Escrow Account in
the manner described in each of the Time of Sale Information and the Offering
Memorandum under the heading “Use of Proceeds.”

(j) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, Merger Sub, the Company and each of the Guarantors will, during
any period in which Merger Sub and the Company are not subject to and in
compliance with Section 13 or 15(d) of the Exchange Act, furnish to holders of
the Securities and prospective purchasers of the Securities designated by such
holders, upon the request of such holders or such prospective purchasers, the
information required to be delivered pursuant to Rule 144A(d)(4) under the
Securities Act.

(k) DTC. Merger Sub and the Company will assist the Initial Purchasers in
arranging for the Securities to be eligible for clearance and settlement through
DTC.

(l) No Resales by the Issuers. Until the Exchange Securities are issued pursuant
to the Registration Rights Agreement in exchange for all of the Securities,
Merger Sub and the Company will not, and will not permit any of their respective
controlled affiliates (as defined in Rule 144 under the Securities Act) to,
resell any of the Securities that have been acquired by any of them, except for
Securities purchased by the Company or any of their affiliates and resold in a
transaction registered under the Securities Act.

(m) No Integration. None of Merger Sub, the Company or any of their affiliates
(as defined in Rule 501(b) of Regulation D) will, directly or through any agent,
sell, offer for sale, solicit offers to buy or otherwise negotiate in respect
of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.

(n) No General Solicitation or Directed Selling Efforts. None of Merger Sub, the
Company or any of their affiliates or any other person acting on its or their
behalf (other than the Initial Purchasers, as to which no covenant is given)
will (i) solicit offers for, or offer or sell, the Securities by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D or in any manner involving a public offering within the
meaning of Section 4(a)(2) of the Securities Act or (ii) engage in any directed
selling efforts within the meaning of Regulation S, and all such persons will
comply with the offering restrictions requirement of Regulation S.

(o) No Stabilization. None of Merger Sub, the Company or any of the Guarantors
will take, directly or indirectly, any action designed to or that could
reasonably be expected to cause or result in any stabilization or manipulation
of the price of the Securities.

(p) Escrow Security Interest Perfection. Merger Sub will (i) complete or deliver
to the Escrow Agent on the Closing Date all filings and take all other similar
actions required in connection with the perfection of first-priority security
interests in the Escrowed Property as and

 

22



--------------------------------------------------------------------------------

to the extent required by the Escrow Agreement and the Indenture and (ii) take
all actions necessary to maintain such security interests and to perfect
first-priority security interests in any Escrowed Property acquired after the
Closing Date, in each case as and to the extent required by the Escrow Agreement
and the Indenture.

(q) Perfection of Security Interests. The Company and each Guarantor (i) shall
complete on or prior to the Escrow Release Date all filings and other similar
actions required in connection with the perfection of second-priority security
interests in the Collateral as and to the extent contemplated by the Indenture
and the Collateral Documents and (ii) shall take all actions necessary to
maintain such security interests and to perfect security interests in any
Collateral acquired after the Escrow Release Date, in each case as and to the
extent contemplated by the Indenture and the Collateral Documents; provided that
the Company and the Guarantors may deliver, furnish and/or cause to be furnished
all of the obligations set forth on Schedule 4 hereto within the time periods
set forth therein.

(r) Execution of the Joinder Agreements, Collateral Documents and the
Intercreditor Agreement. Upon consummation of the Merger, each of the Company
and the Guarantors shall become a party to (i) this Agreement by executing the
Joinder Agreement, (ii) the Indenture by executing the Supplemental Indenture,
(iii) the Registration Rights Agreement by executing the Joinder to the
Registration Rights Agreement, (iv) the Collateral Documents; and (v) the
Intercreditor Agreement.

(s) Payment of Initial Purchasers’ Commission. Merger Sub and the Company will
cause the Escrow Agent to pay to the Initial Purchasers the Release Amount
immediately upon the release of the Escrow Funds in accordance with the terms of
the Escrow Agreement.

5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser hereby
represents and agrees that it has not and will not use, authorize use of, refer
to, or participate in the planning for use of, any written communication that
constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) a written communication that contains either (a) no “issuer
information” (as defined in Rule 433(h)(2) under the Securities Act) or
(b) “issuer information” that was included (including through incorporation by
reference) in the Time of Sale Information or the Offering Memorandum, (iii) any
written communication listed on Annex A or prepared by Merger Sub or the Company
pursuant to Section 4(c) above (including any electronic road show), (iv) any
written communication prepared by such Initial Purchaser and approved by Merger
Sub or the Company in advance in writing or (v) any written communication that
only contains the terms of the Securities and/or other information that was
included or will be included (including through incorporation by reference) in
the Time of Sale Information or the Offering Memorandum.

6. Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase Securities on the Closing Date as provided herein is
subject to the performance by Merger Sub, the Company and each of the Guarantors
of their respective covenants and other obligations hereunder and to the
following additional conditions:

(a) Representations and Warranties. The representations and warranties of Merger
Sub, the Company and the Guarantors contained herein shall be true and correct
on the date hereof and on and as of the Closing Date; and the statements of
Merger Sub, the Company, the Guarantors and their respective officers made in
any certificates delivered pursuant to this Agreement shall be true and correct
on and as of the Closing Date.

 

23



--------------------------------------------------------------------------------

(b) No Downgrade. Subsequent to the earlier of (A) the Time of Sale and (B) the
execution and delivery of this Agreement, (i) no downgrading shall have occurred
in the rating accorded the Securities or any other debt securities or preferred
stock issued or guaranteed by the Company or any of its subsidiaries by any
“nationally recognized statistical rating organization,” as such term is defined
by the Commission for purposes of Section 3(a)(62) of the Exchange Act; and
(ii) no such organization shall have publicly announced that it has under
surveillance or review, or has changed its outlook with respect to, its rating
of the Securities or of any other debt securities or preferred stock issued or
guaranteed by the Company or any of its subsidiaries (other than an announcement
with positive implications of a possible upgrading).

(c) No Material Adverse Change. No event or condition described in Section 3(e)
hereof shall have occurred or shall exist, which event or condition is not
described in each of the Time of Sale Information (excluding any amendment or
supplement thereto) and the Offering Memorandum (excluding any amendment or
supplement thereto) and the effect of which in the judgment of the
Representatives makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

(d) Officer’s Certificate. The Representatives shall have received on and as of
the Closing Date a certificate of an executive officer of Merger Sub who has
specific knowledge of Merger Sub’s financial matters and is satisfactory to the
Representatives (i) confirming that such officer has carefully reviewed the Time
of Sale Information and the Offering Memorandum and, to the knowledge of such
officer, the representations set forth in Sections 3(a), 3(b), 3(c) and 3(d)
hereof are true and correct, (ii) confirming that the other representations and
warranties of Merger Sub in this Agreement are true and correct and that Merger
Sub has complied in all material respects with all agreements and satisfied all
conditions on their part to be performed or satisfied hereunder at or prior to
the Closing Date and (iii) to the effect set forth in paragraphs (b) and
(c) above.

(e) Comfort Letters. On the date of this Agreement and on the Closing Date,
PricewaterhouseCoopers LLP shall have furnished to the Representatives, at the
request of Merger Sub, letters, dated the respective dates of delivery thereof
and addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representatives, containing statements and information of
the type customarily included in accountants’ “comfort letters” to underwriters
with respect to the financial statements and certain financial information
contained or incorporated by reference in each of the Time of Sale Information
and the Offering Memorandum; provided that the letter delivered on the Closing
Date shall use a “cut-off” date no more than three business days prior to the
Closing Date.

(f) Opinion and 10b-5 Statement of Counsel for Merger Sub. (i) Kirkland & Ellis
LLP, counsel for Holdings and Merger Sub, shall have furnished to the
Representatives, at the request of Merger Sub, their written opinion and 10b-5
statement, dated the Closing Date and addressed to the Initial Purchasers,
substantially in the forms set forth in Annex D hereto, and (ii) Buchanan
Ingersoll & Rooney PC, Pennsylvania counsel for Merger Sub, shall have furnished
to the Representatives, at the request of Merger Sub, their written opinion,
dated the Closing Date and addressed to the Initial Purchasers, substantially in
the form set forth in Annex E hereto.

(g) Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representatives shall have received on and as of the Closing Date an opinion and
10b-5 statement of Cahill Gordon & Reindel LLP, counsel for the Initial
Purchasers, with respect to such matters as the Representatives may reasonably
request, and such counsel shall have received such documents and information as
they may reasonably request to enable them to pass upon such matters.

 

24



--------------------------------------------------------------------------------

(h) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities or the
issuance of the Guarantees; and no injunction or order of any federal, state or
foreign court shall have been issued that would, as of the Closing Date, prevent
the issuance or sale of the Securities or the issuance of the Guarantees.

(i) Good Standing. The Representatives shall have received on and as of the
Closing Date satisfactory evidence of the existence or good standing of Merger
Sub and Holdings in their respective jurisdictions of organization and their
good standing in such other jurisdictions as the Representatives may reasonably
request, in each case in writing or any standard form of telecommunication, from
the appropriate governmental authorities of such jurisdictions.

(j) Escrow Agreement and Escrow Deposit. The Initial Purchasers shall have
received a counterpart of the Escrow Agreement that shall have been executed and
delivered by a duly authorized officer of Merger Sub. The Escrow Funds and the
Escrow Agent Amount shall have been deposited into the Escrow Account. The
conditions to release of the Escrow Funds set forth in the Escrow Agreement
shall include, among other things, (1) that the Company and the Guarantors
deliver opinions dated as of the Escrow Release Date and addressed to the
Trustee, Escrow Agent and the Initial Purchasers with respect to certain
corporate and collateral matters, in the forms attached as exhibits to the
Escrow Agreement and (2) Company and the Guarantors shall have furnished such
further certificates and documents as the Indenture or Escrow Agreement may
require or as the Representatives may reasonably request.

(k) Registration Rights Agreement. The Initial Purchasers shall have received a
counterpart of the Registration Rights Agreement that shall have been executed
and delivered by a duly authorized officer of Merger Sub.

(l) Indenture and Securities. The Indenture shall have been duly executed and
delivered by a duly authorized officer of each of Merger Sub and the Trustee,
and the Securities shall have been duly executed and delivered by a duly
authorized officer of Merger Sub and duly authenticated by the Trustee.

(m) DTC. The Securities shall be eligible for clearance and settlement through
DTC.

(n) Merger Agreement. The Initial Purchasers shall have received a counterpart
of the Merger Agreement that shall have been executed and delivered by a duly
authorized officer of Parent, Merger Sub and the Company.

(o) Additional Documents. On or prior to the Closing Date, Merger Sub, the
Company and the Guarantors shall have furnished to the Representatives such
further certificates and documents as the Representatives may reasonably
request.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 

25



--------------------------------------------------------------------------------

7. Indemnification and Contribution. (a) Indemnification of the Initial
Purchasers. Each of Holdings and Merger Sub jointly and severally agrees and,
upon execution of the Joinder Agreement, the Company and each of the Guarantors
jointly and severally agree to indemnify and hold harmless each Initial
Purchaser, its affiliates, directors and officers and each person, if any, who
controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation,
reasonable legal fees and other expenses incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, any untrue
statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, any of the other Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum (or any amendment or
supplement thereto) or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, in each case
except insofar as such losses, claims, damages or liabilities arise out of, or
are based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to Merger Sub or the Company in writing by
such Initial Purchaser through the Representatives expressly for use therein.

(b) Indemnification of Merger Sub, the Company and the Guarantors. Each Initial
Purchaser agrees, severally and not jointly, to indemnify and hold harmless
Holdings, Merger Sub, their respective directors and officers and each person
who controls Holdings and Merger Sub within the meaning of Section 15 of the
Securities Act of Section 20 of the Exchange Act and, upon execution of the
Joinder Agreement, the Company, each of the Guarantors, each of their respective
directors and officers and each person, if any, who controls the Company or any
of the Guarantors within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act to the same extent as the indemnity set forth in
paragraph (a) above, but only with respect to any losses, claims, damages or
liabilities that arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to such Initial Purchaser furnished to
Merger Sub in writing by such Initial Purchaser through the Representatives
expressly for use in the Preliminary Offering Memorandum, any of the other Time
of Sale Information, any Issuer Written Communication or the Offering Memorandum
(or any amendment or supplement thereto), it being understood and agreed that
the only such information consists of the following: the fourth paragraph, the
second and third sentence of the seventh paragraph and the first, second, third,
fourth, fifth and sixth sentences of the ninth paragraph, in each case, found
under the heading “Plan of Distribution.”

(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the reasonable fees and expenses of
such proceeding and shall pay the fees and expenses of such counsel related

 

26



--------------------------------------------------------------------------------

to such proceeding, as incurred. In any such proceeding, any Indemnified Person
shall have the right to retain its own counsel, but the fees and expenses of
such counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person; (iii) the
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and the Indemnified Person shall have
reasonably concluded that representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them. It is understood and agreed that the Indemnifying Person shall not, in
connection with any proceeding or related proceeding in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all Indemnified Persons, and that all such fees and
expenses shall be reimbursed as they are incurred. Any such separate firm for
any Initial Purchaser, its affiliates, directors and officers and any control
persons of such Initial Purchaser shall be designated in writing by Wells Fargo
Securities, LLC and any such separate firm for Merger Sub, the Company, the
Guarantors, their respective directors and officers and any control persons of
Merger Sub, the Company and the Guarantors shall be designated in writing by the
Company. The Indemnifying Person shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. No Indemnifying Person
shall, without the written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnification could have
been sought hereunder by such Indemnified Person, unless such settlement
(x) includes an unconditional release of such Indemnified Person, in form and
substance reasonably satisfactory to such Indemnified Person, from all liability
on claims that are the subject matter of such proceeding and (y) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Person.

(d) Contribution. If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by Merger Sub, the Company and the Guarantors on the one hand
and the Initial Purchasers on the other from the offering of the Securities or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) but also the relative fault of Merger Sub,
the Company and the Guarantors on the one hand and the Initial Purchasers on the
other in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by Merger Sub, the Company and
the Guarantors on the one hand and the Initial Purchasers on the other shall be
deemed to be in the same respective proportions as the net proceeds (before
deducting expenses) received by Merger Sub from the sale of the Securities and
the total discounts and commissions received by the Initial Purchasers in
connection therewith, as provided in this Agreement, bear to the aggregate
offering price of the Securities. The relative fault of Merger Sub, the Company
and the Guarantors on the one hand and the Initial Purchasers on the other shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by Merger Sub, the Company or
any Guarantor or by the Initial Purchasers and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. For

 

27



--------------------------------------------------------------------------------

the avoidance of doubt, until the Company, the Guarantors or their respective
directors, officers and control persons are entitled to indemnification from the
Initial Purchasers under Section 7(b) above, they are not entitled to
contribution under this Section 7(d).

(e) Limitation on Liability. Merger Sub, the Company, the Guarantors and the
Initial Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above. The amount paid or payable by an Indemnified
Person as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim. Notwithstanding the provisions of this
Section 7, in no event shall an Initial Purchaser be required to contribute any
amount in excess of the amount by which the total discounts and commissions
received by such Initial Purchaser with respect to the offering of the
Securities exceeds the amount of any damages that such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.

(f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.

8. Termination. This Agreement may be terminated in the absolute discretion of
the Representatives, by notice to Merger Sub, if after the execution and
delivery of this Agreement and on or prior to the Closing Date (i) trading
generally shall have been suspended or materially limited on the New York Stock
Exchange or the over-the-counter market; (ii) trading of any securities issued
or guaranteed by the Company or any of the Guarantors shall have been suspended
on any exchange or in any over-the-counter market; (iii) a general moratorium on
commercial banking activities shall have been declared by federal or New York
State authorities; or (iv) there shall have occurred any outbreak or escalation
of hostilities or any change in financial markets or any calamity or crisis,
either within or outside the United States, that, in the judgment of the
Representatives is material and adverse and makes it impracticable or
inadvisable to proceed with the offering, sale or delivery, of the Securities on
the terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum.

9. Defaulting Initial Purchaser. (a) If, on the Closing Date, any Initial
Purchaser defaults on its obligation to purchase the Securities that it has
agreed to purchase hereunder, the non-defaulting Initial Purchasers may in their
discretion arrange for the purchase of such Securities by other persons
satisfactory to Merger Sub on the terms contained in this Agreement. If, within
36 hours after any such default by any Initial Purchaser, the non-defaulting
Initial Purchasers do not arrange for the purchase of such Securities, then
Merger Sub shall be entitled to a further period of 36 hours within which to
procure other persons satisfactory to the non-defaulting Initial Purchasers to
purchase such Securities on such terms. If other persons become obligated or
agree to purchase the Securities of a defaulting Initial Purchaser, either the
non-defaulting Initial Purchasers or Merger Sub may postpone the Closing Date
for up to five full business days in order to effect any changes that in the
opinion of counsel for Merger Sub or counsel for the Initial Purchasers may be
necessary in the Time of Sale Information, the Offering Memorandum or in any
other document or arrangement, and Merger Sub and the Company agree to promptly
prepare any amendment or supplement to the Time of Sale Information or the
Offering Memorandum that

 

28



--------------------------------------------------------------------------------

effects any such changes. As used in this Agreement, the term “Initial
Purchaser” includes, for all purposes of this Agreement unless the context
otherwise requires, any person not listed in Schedule 1 hereto that, pursuant to
this Section 9, purchases Securities that a defaulting Initial Purchaser agreed
but failed to purchase.

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and Merger Sub as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then Merger Sub shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and Merger Sub as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if Merger Sub shall not exercise the right described in paragraph
(b) above, then this Agreement shall terminate without liability on the part of
the non-defaulting Initial Purchasers. Any termination of this Agreement
pursuant to this Section 9 shall be without liability on the part of Merger Sub,
the Company or the Guarantors, except that Merger Sub, the Company and each of
the Guarantors will continue to be liable for the payment of expenses as set
forth in Section 10 hereof and except that the provisions of Section 7 hereof
shall not terminate and shall remain in effect.

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to Merger Sub, the Company, the Guarantors or any
non-defaulting Initial Purchaser for damages caused by its default.

10. Payment of Expenses. (a) Whether or not the transactions contemplated by
this Agreement are consummated or this Agreement is terminated, each of Holdings
and Merger Sub jointly and severally agrees and, upon the execution and delivery
of the Joinder Agreement, the Company and each of the Guarantors jointly and
severally agree to pay or cause to be paid all costs and expenses incident to
the performance of their respective obligations hereunder, including without
limitation, (i) the costs incident to the authorization, issuance, sale,
preparation and delivery of the Securities and any transfer and other stamp,
excise or similar taxes payable in that connection; (ii) the costs incident to
the preparation and printing of the Preliminary Offering Memorandum, any other
Time of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including any amendment or supplement thereto) and the distribution
thereof; (iii) the costs of reproducing and distributing each of the Transaction
Documents and the fees and expenses attributable to creating and perfecting the
security interest in the Escrowed Property as contemplated by the Escrow
Agreement (including the reasonable related fees and expenses of counsel for the
Initial Purchasers for all periods prior to and after the Closing Date);
(iv) the fees and expenses of Merger Sub’s, the Company’s and the Guarantors’
counsel and independent accountants; (v) the fees and expenses incurred in
connection with the registration or qualification and determination of
eligibility for investment of the Securities under the laws of such
jurisdictions as the Representatives may designate and the preparation, printing
and distribution of a “blue sky” memorandum (including the related fees and
expenses of counsel for the Initial Purchasers); (vi) any fees charged by rating
agencies for rating the Securities; (vii) the fees and expenses of the Trustee,
the Collateral Agent, any paying agent and the Escrow Agent (including related
fees and expenses of any counsel to such parties); (viii) all

 

29



--------------------------------------------------------------------------------

expenses and fees incurred in connection with the approval of the Securities for
book-entry transfer by DTC; (ix) all expenses incurred by Merger Sub and the
Company in connection with any “road show” presentation to potential investors;
and (x) the fees and expenses incurred in connection with creating, documenting
and perfecting the security interests in the Collateral as contemplated by the
Collateral Documents (including the reasonable related fees and expenses of
counsel for the Initial Purchasers for all periods prior to and after the
Closing Date).

(b) If (i) this Agreement is terminated pursuant to Section 8, (ii) Merger Sub
for any reason fails to tender the Securities for delivery to the Initial
Purchasers or (iii) the Initial Purchasers decline to purchase the Securities
for any reason permitted under this Agreement, each of Holdings and Merger Sub
jointly and severally agrees, and, upon execution and delivery of the Joinder
Agreement, the Company and each of the Guarantors jointly and severally agree to
reimburse the Initial Purchasers for all out-of-pocket costs and expenses
(including the fees and expenses of their counsel) reasonably incurred by the
Initial Purchasers in connection with this Agreement and the offering
contemplated hereby.

11. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and any controlling persons referred to herein, and the affiliates,
officers and directors of each Initial Purchaser referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase.

12. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of Merger Sub, the Company, the
Guarantors and the Initial Purchasers contained in this Agreement or made by or
on behalf of Merger Sub, the Company, the Guarantors or the Initial Purchasers
pursuant to this Agreement or any certificate delivered pursuant hereto shall
survive the delivery of and payment for the Securities and shall remain in full
force and effect, regardless of any termination of this Agreement or any
investigation made by or on behalf of Merger Sub, the Company, the Guarantors or
the Initial Purchasers.

13. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “subsidiary” has the meaning set forth in Rule 405 under
the Securities Act; (d) the term “Exchange Act” means the Securities Exchange
Act of 1934, as amended; (e) the term “written communication” has the meaning
set forth in Rule 405 under the Securities Act; and (f) the term “significant
subsidiary” has the meaning set forth in Rule 1-02 of Regulation S-X under the
Exchange Act.

14. Compliance with USA Patriot Act. In accordance with the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Merger Sub,
the Company and the Guarantors, which information may include the name and
address of their respective clients, as well as other information that will
allow the Initial Purchasers to properly identify their respective clients.

15. Miscellaneous. (a) Authority of the Representatives. Any action by the
Initial Purchasers hereunder may be taken by Wells Fargo Securities, LLC on
behalf of the Initial Purchasers, and any such action taken by Wells Fargo
Securities, LLC shall be binding upon the Initial Purchasers.

 

30



--------------------------------------------------------------------------------

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representatives c/o Wells Fargo Securities.
LLC, 550 South Tyron Street, Charlotte, NC 28202-4200, Attention: High Yield
Capital Markets (fax: (704) 383-9165). Notices to Holdings and Merger Sub shall
be given to it at Hawk Acquisition Sub, Inc., c/o 3G Capital Partners Ltd., 600
Third Avenue, 37th Floor, New York, New York 10016 (fax: (212) 893-6728),
Attention: Alexandre Behring, Paulo Basilio and Bradley Brown, with a copy to:
Kirkland & Ellis LLP, 601 Lexington Avenue, New York, NY 10022, (fax:
(212) 446-4900), Attn: Joshua N. Korff. Notices to the Company and the
Guarantors shall be given to them at H.J. Heinz Company, One PPG Place, Suite
3100, Pittsburgh, Pennsylvania 15222 (fax: (412) 456-6115), Attention: General
Counsel, with a copy to: Kirkland & Ellis LLP, 601 Lexington Avenue, New York,
NY 10022, (fax: (212) 446-4900), Attn: Joshua N. Korff.

(c) Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(d) Waiver of Jury Trial. Merger Sub, the Company, the Guarantors and each of
the Initial Purchasers hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

(e) Consent to Jurisdiction. Merger Sub, the Company and the Guarantors hereby
submit to the non-exclusive jurisdiction of any U.S. federal or state court
located in the Borough of Manhattan, the City and County of New York in any
action, suit or proceeding arising out of or relating to or based upon this
Agreement or any of the transactions contemplated hereby, and Merger Sub, the
Company and the Guarantors irrevocably and unconditionally waive any objection
to the laying of venue of any action, suit or proceeding in any such court
arising out of or relating to this Agreement or the transactions contemplated
hereby and irrevocably and unconditionally waive and agree not to plead or claim
in any such court that any such action, suit or proceeding has been brought in
an inconvenient forum.

(f) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(g) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(h) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

 

31



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, HAWK ACQUISITION SUB, INC. By:  

/s/ Paulo Basilio

  Name: Paulo Basilio   Title: Vice President and Secretary Very truly yours,
HAWK ACQUISITION INTERMEDIATE CORPORATION II By:  

/s/ Paulo Basilio

  Name: Paulo Basilio   Title: Vice President and Secretary

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

Accepted on the date first written above:

WELLS FARGO SECURITIES, LLC

 

For itself and on behalf of the several Initial Purchasers listed in Schedule 1
hereto. By:  

/s/ Lewis S. Morris, III

  Name: Lewis S. Morris, III   Title: Managing Director

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

Schedule 1

 

Initial Purchaser   

Principal

Amount

 

Wells Fargo Securities, LLC

   $ 899,000,000   

J.P. Morgan Securities LLC

   $ 899,000,000   

Barclays Capital Inc.

   $ 224,750,000   

Citigroup Global Markets Inc.

   $ 224,750,000   

BB Securities Limited

   $ 77,500,000   

BNP Paribas Securities Corp.

   $ 77,500,000   

Credit Suisse Securities (USA) LLC

   $ 77,500,000   

HSBC Securities (USA) Inc.

   $ 77,500,000   

Itau BBA International Limited

   $ 77,500,000   

Mitsubishi UFJ Securities (USA), Inc.

   $ 77,500,000   

PNC Capital Markets LLC

   $ 77,500,000   

Rabo Securities USA, Inc.

   $ 77,500,000   

RBC Capital Markets, LLC

   $ 77,500,000   

SMBC Nikko Capital Markets Limited

   $ 77,500,000   

UBS Securities LLC

   $ 77,500,000   

Total

   $ 3,100,000,000   

 

 

Schedule 1-1



--------------------------------------------------------------------------------

Schedule 2

Guarantors

 

Legal Name    Jurisdiction of
Formation

America Properties LLC

   Delaware

Asia Pacific Investment Corporation

   Delaware

H.J. Heinz Company, L.P.

   Delaware

H.J. Heinz Finance Company

   Delaware

Hawk Acquisition Intermediate Corporation II

   Delaware

Heinz Credit LLC

   Delaware

Heinz GP LLC

   Delaware

Heinz Investment Company

   Delaware

Heinz Management L.L.C.

   Delaware

Heinz NIS, Inc.

   Delaware

Heinz Purchasing Company

   Delaware

Heinz Thailand Limited

   Delaware

Heinz Transatlantic Holding LLC

   Delaware

HJH Development Corporation

   Delaware

HJH One, L.L.C.

   Delaware

HJH Overseas L.L.C.

   Delaware

Lea and Perrins, Inc.

   Delaware

Nancy’s Specialty Foods, Inc.

   California

O.R.A. LLC

   California

Heinz Foreign Investment Company

   Idaho

 

Schedule 2-1



--------------------------------------------------------------------------------

Schedule 3

Subsidiaries

America Properties LLC

Asia Pacific Investment Corporation

H.J. Heinz Company, L.P.

H.J. Heinz Finance Company

Heinz Credit LLC

Heinz GP LLC

Heinz Investment Company

Heinz Management L.L.C.

Heinz NIS, Inc.

Heinz Purchasing Company

Heinz Thailand Limited

Heinz Transatlantic Holding LLC

Heinz-Noble, Inc.

HJH Development Corporation

HJH One, L.L.C.

HJH Overseas L.L.C.

Lea and Perrins, Inc.

Nancy’s Specialty Foods, Inc.

O.R.A. LLC

Heinz Foreign Investment Company

Heinz Receivables LLC

Sewickley LLC

Wexford LLC

H.J. Heinz Company Foundation

Alpha Fishing Co., Inc.

Albatun, S.A.

Compania Presque Cumana, C.A.

Interamericana de Alimentos Lbda.

Star-Kist International, Abidjan

Venatun, S.A.

Weviera Industrial, S.A.

Heinz Egypt LLC

Cairo Food Industries, S.A.E.

Heinz Egypt Trading LLC

Jacobs Road Limited

Carlton Bridge Limited

HP Foods International Limited

HP Foods Holdings Ltd.

Lea & Perrins Limited

HP Foods Limited

Asian Restaurants Limited

HP Foods (Canada) Inc.

Heinz Europe Unlimited

H.J. Heinz Company Ltd.

Heinz Single Service Ltd.

H.J. Heinz Pension Trust Ltd.

 

Schedule 3-1



--------------------------------------------------------------------------------

H.J. Heinz Trust Ltd.

NDC Construction Mgmt Co.

Pro-Share Limited

H.J. Heinz Asset Leasing Limited

H.J. Heinz Frozen & Chilled Foods Limited

H.J. Heinz Pension 2000 Trust Ltd.

H.J. Heinz Finance UK PLC

Helco Services Limited

Sharpsburg Holdings Limited

Goodwood Holdings Limited

Sharpsburg Holdings Limited (Luxembourg)

Heinz Finance (Luxembourg) Sarl

H.J. Heinz Ireland Holdings

Noble Insurance Company Ltd.

H.J. Heinz Frozen and Chilled Foods Limited

H.J. Heinz Company (Ireland) Ltd

Heinz Canada Holdings ULC

Heinz Canada R&D ULC

H.J. Heinz Company of Canada Ltd

H.J. Heinz Company of Canada LP

Intercorp Excelle Inc.

Renee’s Gourmet Foods Inc.

H.J. Heinz Investment Coöperatief U.A.

H.J. Heinz European Holding B.V.

H.J. Heinz Nigeria Limited

Heinz Italia S.p.A.

Heinz India Private Limited

H.J. Heinz Holding B.V. (Holland)

HJ Heinz France SAS

H.J. Heinz Polska S.A.

H.J. Heinz Marketing Polska

Pudliszki Sp. Zoo.

Koninglijke de Ruijter B.V.

H.J. Heinz Frozen & Chilled Foods CE BV

H.J. Heinz Nederland

Heinz Brasil S.A.

H.J. Heinz B.V.

Henry Shipping Holding BV

Henry Shipping BV

UBC Ohio CV

H.J. Heinz Manufacturing

H.J. Heinz Belgium

Heinz I.L. Ltd.

Heinz Israel Ltd.

RINC Ltd.

FHFM Ltd.

FHFX Ltd.

TNCOR Ltd.

FBNC Ltd.

HJ Heinz Netherlands Holdings CV

 

Schedule 3-2



--------------------------------------------------------------------------------

HJ Heinz Supply Chain Cooperatief UA

HJ Heinz Supply Chain Europe BV

Heinz Gida JSC

Heinz Hong Kong Ltd.

Heinz Japan Ltd.

Heinz Korea Ltd.

Foodstar Holdings Singapore Pte Ltd

Foodstar (China) Investments Company

Wsishida (Nanjing) Foods Company

Nanjing Jilun Seasoning Product Pte. Ltd.

Kaiping Weishide Seasonings Co. Ltd.

Kaiping Guanghe Fermented Bean Curd Co.

Guangzhou United Logistics Company, Ltd.

Foodstar (Shanghai) Foods Co. Ltd.

Kaiping Jiashili Dried Fruit and Nuts Co. Ltd.

Country Ford Development Limited (CF)

H.J. Heinz Co. (New Zealand) Ltd.

Heinz Wattie’s Pty. Limited

Thompson & Hills Ltd.

Heinz Watties Japan YK

La Bonne Cuisine Limited

Master Chef Limited

Top Taste Company Limited

Delta Incorp., Ltd.

Tsai Weng Ping Incorp., Ltd.

Shanghai Guofu Longfong-Foods Co., Ltd.

Tianjin Goody Foods Co., Ltd.

Zhejiang Long Fong Foods Co., Ltd.

Chengdu Guofo-Longfeng Foods Co., Ltd

Heinz China Investment Co. Ltd.

Heinz UFE

Heinz Qingdao Food Co., Ltd.

Heinz (China) Sauces & Condiments Co., Ltd.

Heinz Africa Middle East FZE

Heinz Pakistan (Pvt) Limited

H.J. Heinz G.m.b.H.

Heinz South Africa (Pty.) Ltd.

Heinz Foods South Africa Pty.

HW Foods Pty Ltd.

Heinz Iberica S.A.

Heinz Foods Spain S.L.

H.J. Heinz Manufacturing S.L.

Heinz Asean Pte. Ltd.

P.T. Heinz ABC Indonesia

Horizon UAE FZCO

Heinz Vietnam Company Limited

H.J. Heinz CR/SR

MILKSUN s.r.o.

Heinz Wattie’s Pty Limited

H.J. Heinz Company Australia Limited

 

Schedule 3-3



--------------------------------------------------------------------------------

Hugo Canning Co. Pty. Ltd.

Golden Circle Limited

802912 Ontario Ltd.

Heinz Brasil Alimentos Ltda.

Societe Africaine de Produits Tomates de Cote d’Ivoire, S.a.r.l.

Alimentos Premium do Brasil Ltda, Brazil Corp

Heinz Mexico, S.A. de C.V.

Alimentos Heinz, C.A.

Delimex de Mexico

Distribuidora Heinz Caracas C.A.

Distribuidora Heinz Maracaibo C.A.

Industria Procesadora de Alimentos de Barcelona C.A.

Heinz Investments (Cyprus) Ltd.

CSJC Heinz-Georgievsk

PPK, Ltd.

Petroproduct-Otradnoye Limited

Heinz CIS

Alimentos Heinz de Costa Rica S.A.

Comercializadora Heinz

 

Schedule 3-4



--------------------------------------------------------------------------------

Schedule 4

Post-Escrow Release Collateral Requirements

Within 90 days of the Escrow Release Date, the Collateral Agent shall have
received each of the following, in each case, in form and substance as shall be
reasonably satisfactory to the Collateral Agent and its counsel:

(i) with respect to each Mortgaged Property, a Mortgage granted by the owner of
the applicable Mortgaged Property in favor of the Collateral Agent for its
benefit and for the benefit of the Trustee and the holders of the Securities
encumbering each such party’s fee interest in such Mortgaged Property, duly
executed and acknowledged by such party in form for recording in the appropriate
recording office of the political subdivision where such Mortgaged Property is
situated, together with such certificates, affidavits, questionnaires or returns
as shall be required in connection with the recording or filing thereof and such
financing statements and other similar statements in respect of each such
Mortgage, and any other instruments necessary to grant the interests purported
to be granted by each such Mortgage (and to record such Mortgage in the
appropriate recording offices) under the laws of any applicable jurisdiction,
which Mortgage, financing statements and other instruments shall be in form and
substance substantially similar to the mortgages, financing statements and other
instruments delivered to the collateral agent under the New Credit Facilities
and effective to create a valid and enforceable second priority lien on such
Mortgaged Property in favor of the Collateral Agent for its benefit and for the
benefit of the Trustee and the holders of the Securities, subject to no liens
other than Permitted Liens, Permitted Exceptions, and the Enforceability
Exceptions;

(ii) with respect to each Mortgage encumbering any Mortgaged Property, a policy
of title insurance (or irrevocable commitment to issue such a policy) insuring
(or irrevocably committing to insure) the lien of such Mortgage as a valid and
enforceable second priority mortgage or mortgage deed lien, as applicable, on
the real property and fixtures described therein, in favor of the Collateral
Agent for its benefit and for the benefit of the Trustee and the holders of the
Securities, securing the obligations of the Company and the Guarantors under the
Indenture, the Securities, the Collateral Documents and the Intercreditor
Agreement, in an amount equal to the proportionate amount allocated to such
Mortgaged Property in connection with the mortgagee’s policy of title insurance
covering the mortgage lien securing the obligations under the New Credit
Facilities and which policy (or irrevocable commitment) shall (a) be issued by a
title insurance company reasonably acceptable to the Collateral Agent (the
“Title Company”), (b) be in form and substance substantially similar to the
applicable mortgaged policy delivered to the collateral agent under the New
Credit Facilities and (d) contain no defects, liens or encumbrances other than
Permitted Liens, Permitted Exceptions, and the Enforceability Exceptions
(individually, a “Mortgaged Policy”, and, collectively, “Mortgaged Policies”);

(iii) with respect to each Mortgaged Property, (a) a survey of the Mortgaged
Property certified by the surveyor (in a manner reasonably acceptable to the
Collateral Agent) to the Collateral Agent and the Title Company or (b) an
existing survey with an “affidavit of no change” satisfactory to the Title
Company in order to obtain survey coverage under the applicable Mortgaged
Policy, in each case, in form and substance substantially similar to the
applicable survey delivered to the collateral agent under the New Credit
Facilities;

(iv) policies or certificates of insurance covering the Mortgaged Properties,
and any other assets of the Company and the Guarantors as required by the
Indenture and the Collateral Documents,

 

Exhibit A-1



--------------------------------------------------------------------------------

which policies or certificates name the Collateral Agent, for its benefit and
the benefit of the Trustee and the holders of the Securities, as additional
insured and loss payee and mortgagee, as applicable and appropriate, and shall
otherwise be in form and substance substantially similar to the policies or
certificates of insurance delivered to the collateral agent under the New Credit
Facilities;

(v) such affidavits, certificates and instruments of indemnification and other
items (including a so-called “gap” indemnification) as shall be reasonably
required to induce the Title Company to issue the Mortgaged Policies with
respect to each Mortgaged Property, provided that such affidavits, certificates
and instruments of indemnification and other items shall be in form and
substance substantially similar to those delivered to the collateral agent under
the New Credit Facilities;

(vi) checks or wire transfers to the Title Company in respect of amounts in
payment of required recording cost and taxes due in respect of the execution,
delivery or recording of the Mortgages, fixture filings and related documents,
together with a check or wire transfer for the Title Company in payment of its
premium, search and examination charges, applicable survey costs and any other
amounts then due in connection with the issuance of the Mortgaged Policies;

(vii) with respect to each Mortgaged Property, opinions, addressed to the
Collateral Agent and the Trustee regarding the due execution and delivery and
enforceability of each such Mortgage, the corporate formation, existence and
good standing of the applicable mortgagor, and such other matters as may be
reasonably requested by the Collateral Agent, each in form and substance
reasonably satisfactory to the Collateral Agent, provided that such opinions
shall be in form and substance substantially similar to the opinions delivered
to the collateral agent under the New Credit Facilities;

(viii) such further information, certificates and documents evidencing or
relating to the Collateral or required to effect the foregoing as the Collateral
Agent may reasonably request including, without limitation, such information,
certificates and documents substantially similar in form and substance to those
delivered to the collateral agent under the New Credit Facilities.

Notwithstanding anything herein to the contrary, it is understood that, to the
extent any security interest in any Collateral is not or cannot be provided
and/or perfected on the Escrow Release Date (other than the pledge and
perfection of the security interest in the equity interests of the Issuer and
each of its direct wholly-owned domestic restricted subsidiaries and other
assets pursuant to which a lien may be perfected by the filing of a financing
statement under the Uniform Commercial Code) after your use of commercially
reasonable efforts to do so or without undue burden or expense, then the
provision and/or perfection of a security interest in such Collateral shall be
required to be delivered after the Escrow Release Date pursuant to arrangements
and timing substantially similar in form and substance to that mutually agreed
to by the administrative agent under the New Credit Facilities and the Issuer
pursuant to the New Credit Facilities Documentation.

 

Exhibit A-2